


Exhibit 10.2


EXECUTION VERSION


Published CUSIP Number: 74454EAC9














$400,000,000


CREDIT AGREEMENT


among


PUBLIC SERVICE COMPANY OF NEW MEXICO
as Borrower,


THE LENDERS IDENTIFIED HEREIN,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


UNION BANK, N.A.,
as Syndication Agent


AND


CITIBANK, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents


DATED AS OF OCTOBER 31, 2011










WELLS FARGO SECURITIES, LLC,
UNION BANK, N.A.,
CITIGROUP GLOBAL MARKETS, INC.
and
J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Co-Book Managers





1

--------------------------------------------------------------------------------




TABLE OF CONTENTS


SECTION 1 DEFINITIONS AND ACCOUNTING TERMS                         1
1.1    Definitions.                                         1
1.2    Computation of Time Periods and Other Definitional
Provisions.                18
1.3    Accounting Terms/Calculation of Financial Covenant.                    19
1.4    Time.                                            19
1.5    Rounding of Financial Covenant.                            19
1.6    References to Agreements and Requirement of Laws.                    19
1.7    Letter of Credit Amounts.                                20
SECTION 2 CREDIT FACILITY                                    20
2.1    Revolving Loans.                                    20
2.2    Letter of Credit Subfacility.                                22
2.3    Continuations and Conversions.                                30
2.4    Minimum Amounts.                                    30
2.5    Extension Option.                                    30
2.6    Evidence of Debt.                                    31
2.7    Swing Line Loans.                                    31
SECTION 3 GENERAL PROVISIONS APPLICABLE TO LOANS                    34
3.1    Interest.                                            34
3.2    Payments Generally.                                    34
3.3    Prepayments.                                        36
3.4    Fees.                                            37
3.5    Payment in full at Maturity.                                37
3.6    Computations of Interest and Fees.                            37
3.7    Pro Rata Treatment.                                    38
3.8    Sharing of Payments.                                    38
3.9    Capital Adequacy.                                    39
3.10    Eurodollar Provisions.                                    39
3.11
Illegality.                                        40

3.12    Requirements of Law.                                    40
3.13    Taxes.                                            40
3.14    Compensation.                                        43
3.15    Determination and Survival of Provisions.                        44
3.16    Defaulting Lenders.                                    44
SECTION 4 CONDITIONS PRECEDENT TO CLOSING                        46
4.1    Closing Conditions.                                    46
SECTION 5 CONDITIONS TO ALL EXTENSIONS OF CREDIT                    48
5.1    Funding Requirements.                                    48
SECTION 6 REPRESENTATIONS AND WARRANTIES                        49
6.1    Organization and Good Standing.                            49
6.2    Due Authorization.                                    49
6.3    No Conflicts.                                        50
6.4    Consents.                                        50

i

--------------------------------------------------------------------------------




6.5    Enforceable Obligations.                                50
6.6    Financial Condition.                                    50
6.7    No Material Change.                                    51
6.8    No Default.                                        51
6.9    Litigation.                                        51
6.10    Taxes.                                            51
6.11    Compliance with Law.                                    51
6.12    ERISA.                                            51
6.13    Use of Proceeds; Margin Stock.                                52
6.14    Government Regulation.                                52
6.15    Solvency.                                        52
6.16    Disclosure.                                        53
6.17    Environmental Matters.                                    53
6.18    Material Leases.                                    53
6.19    Material Lease Interest Payments and Discount
Rate.                    53
6.20    Compliance with OFAC Rules and Regulations.                        53
6.21    Compliance with FCPA.                                    53
6.22    Anti-Terrorism Laws.                                    54
SECTION 7 AFFIRMATIVE COVENANTS                                54
7.1    Information Covenants.                                    54
7.2    Financial Covenant.                                    56
7.3    Preservation of Existence and Franchises.                        56
7.4    Books and Records.                                    57
7.5
Compliance with Law.                                    57

7.6    Payment of Taxes and Other Indebtedness.                        57
7.7    Insurance.                                        57
7.8    Performance of Obligations.                                57
7.9    Use of Proceeds.                                    58
7.10    Audits/Inspections.                                    58
SECTION 8 NEGATIVE COVENANTS                                58
8.1    Nature of Business.                                    58
8.2    Consolidation and Merger.                                58
8.3    Sale or Lease of Assets.                                    58
8.4    Affiliate Transactions.                                    59
8.5    Liens.                                            59
8.6    Accounting Changes.                                    60
SECTION 9 EVENTS OF DEFAULT                                60
9.1    Events of Default.                                    60
9.2    Acceleration; Remedies.                                62
9.3    Allocation of Payments After Event of Default.                        63
SECTION 10 AGENCY PROVISIONS                                    64
10.1    Appointment and Authority.                                64
10.2    Rights as a Lender.                                    64
10.3    Exculpatory Provisions.                                    64
10.4    Reliance by Administrative Agent.                            65
10.5    Delegation of Duties.                                    65
10.6    Resignation of Administrative Agent.                            65

ii

--------------------------------------------------------------------------------




10.7    Non‑Reliance on Administrative Agent and Other
Lenders.                66
10.8    No Other Duties, Etc.                                    66
10.9    Administrative Agent May File Proofs of Claim.                        67
SECTION 11 MISCELLANEOUS                                    67
11.1    Notices; Effectiveness; Electronic Communication.                    67
11.2    Right of Set‑Off.                                    69
11.3    Successors and Assigns.                                    69
11.4    No Waiver; Remedies Cumulative.                            73
11.5    Attorney Costs, Expenses, Taxes and Indemnification by
Borrower.            73
11.6    Amendments, Etc.                                    75
11.7    Counterparts.                                        76
11.8    Headings.                                        76
11.9    Survival of Indemnification and Representations and
Warranties.                76
11.10    Governing Law; Venue; Service.                                77
11.11    Waiver of Jury Trial; Waiver of Consequential
Damages.                    77
11.12    Severability.                                        77
11.13    Further Assurances.                                    77
11.14    Confidentiality.                                        78
11.15    Entirety.                                        78
11.16    Binding Effect; Continuing Agreement.                            78
11.17    Regulatory Statement.                                    79
11.18    USA Patriot Act Notice.                                    79
11.19    Acknowledgment.                                    79
11.20    Replacement of Lenders.                                79
11.21    No Advisory or Fiduciary Responsibility.                        80







iii

--------------------------------------------------------------------------------




SCHEDULES


Schedule 1.1(a)        Pro Rata Shares
Schedule 1.1(c)        Existing Letters of Credit
Schedule 6.18        Material Leases
Schedule 6.19        Material Lease Interest Payments and Discount Rate
Schedule 11.1        Notices




EXHIBITS


Exhibit 2.1(b)        Form of Notice of Revolving Borrowing
Exhibit 2.1(e)        Form of Revolving Note
Exhibit 2.3        Form of Notice of Continuation/Conversion
Exhibit 2.7        Form of Swing Line Note
Exhibit 2.7(d)        Form of Notice of Swing Line Borrowing
Exhibit 4.1(l)        Form of Account Designation Letter
Exhibit 7.1(c)        Form of Compliance Certificate
Exhibit 11.3(b)        Form of Assignment and Assumption







iv

--------------------------------------------------------------------------------






CREDIT AGREEMENT




THIS CREDIT AGREEMENT (this "Credit Agreement") is entered into as of October
31, 2011 among PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation,
as Borrower, the Lenders and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.


RECITALS


WHEREAS, the Borrower has requested the Lenders to provide a senior credit
facility to the Borrower in an aggregate principal amount of $400,000,000; and


WHEREAS, the Lenders party hereto have agreed to make the requested senior
credit facility available to the Borrower on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:




SECTION 1


DEFINITIONS AND ACCOUNTING TERMS


1.1    Definitions.


The following terms shall have the meanings specified herein unless the context
otherwise requires. Defined terms herein shall include in the singular number
the plural and in the plural the singular:


"Account Designation Letter" means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form of Exhibit 4.1(l).


"Adjusted Base Rate" means the Base Rate plus the Applicable Percentage.


"Adjusted Eurodollar Rate" means the Eurodollar Rate plus the Applicable
Percentage.


"Adjusted LIBOR Market Index Rate" means the LIBOR Market Index Rate plus the
Applicable Percentage for Swing Line Loans bearing interest at the LIBOR Market
Index Rate.


"Administrative Agent" means Wells Fargo Bank, National Association or any
successor administrative agent appointed pursuant to Section 10.6.


"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


"Administrative Fees" has the meaning set forth in Section 3.4(d).


"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



1

--------------------------------------------------------------------------------




"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.


"Agent-Related Persons" means the Administrative Agent, together with its
Affiliates and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.


"Applicable Percentage" means, for Eurodollar Loans, LIBOR Market Index Rate
Swing Line Loans, L/C Fees, Base Rate Loans and Commitment Fees, the appropriate
applicable percentages, in each case (subject to the exception indicated below),
corresponding to the Debt Rating in effect as of the most recent Calculation
Date as shown below:


Pricing Level
Debt Rating
Applicable Percentage for Eurodollar Loans, LIBOR Market Index Rate Swing Line
Loans and L/C Fees
Applicable Percentage for Base Rate Loans
Applicable Percentage for Commitment Fees
I
>A‑/A3
1.000%
0.000%
0.125%
II
BBB+/Baa1
1.125%
0.125%
0.175%
III
BBB/Baa2
1.250%
0.250%
0.200%
IV
BBB‑/Baa3
1.500%
0.500%
0.250%
V
BB+/Ba1
1.750%
0.750%
0.300%
VI
< BB or unrated /
Ba2 or unrated
2.000%
1.000%
0.350%



The Applicable Percentage shall be determined and adjusted on the date (each a
"Calculation Date") one Business Day after the date on which the Borrower's Debt
Rating is upgraded or downgraded in a manner which requires a change in the then
applicable Pricing Level set forth above. If at any time there is a split in the
Borrower's Debt Ratings between S&P and Moody's, the Applicable Percentage shall
be determined by the higher of the two Debt Ratings (i.e. the lower pricing),
provided that if the two Debt Ratings are more than one level apart, the
Applicable Percentage shall be based on the Debt Rating which is one level lower
than the higher rating. If the Borrower does not have a Debt Rating from either
S&P or Moody's, then, Pricing Level VI shall apply. Each Applicable Percentage
shall be effective from one Calculation Date until the next Calculation Date.
Any adjustment in the Applicable Percentage shall be applicable to all existing
Eurodollar Loans as well as any new Eurodollar Loans made. The applicable
Pricing Level for Applicable Percentage, as of the Closing Date, is Pricing
Level IV.


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.



2

--------------------------------------------------------------------------------




"Arrangers" means Wells Fargo Securities, LLC, Union Bank, N.A., Citigroup
Global Markets, Inc. and J.P. Morgan Securities LLC together with their
successors and/or assigns.


"Assignment and Assumption" means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).


"Authorized Officer" means any of the president, chief executive officer, chief
financial officer or treasurer of the Borrower.


"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


"Base Rate" means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 3.10 shall remain in
effect, the Eurodollar Base Rate for an Interest Period of one month plus 1%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
Eurodollar Base Rate.


"Base Rate Loan" means any Loan bearing interest at a rate determined by
reference to the Base Rate.


"Borrower" means Public Service Company of New Mexico, a New Mexico corporation,
together with its successors and permitted assigns.


"Borrower Obligations" means, without duplication, all of the obligations of the
Borrower to the Lenders and the Administrative Agent, whenever arising, under
this Credit Agreement, the Notes, or any of the other Credit Documents.


"Borrowing" means (a) a borrowing consisting of simultaneous Revolving Loans of
the same Type and, in the case of Eurodollar Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.1 or (b) a borrowing
consisting of Swing Line Loans made by the Swing Line Lender pursuant to Section
2.7, as the context may require.


"Business Day" means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Eurodollar Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.


"Capital Stock" means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.



3

--------------------------------------------------------------------------------




"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable L/C Issuer and the
Lenders, as collateral for the L/C Obligations, obligations in respect of Swing
Line Loans, or obligations to fund participations in respect of either thereof
(as the context may require), cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable L/C Issuer or Swing Line Lender. "Cash Collateral" shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


"Change in Law" means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, promulgation, implementation or
application thereof by any Governmental Authority, (c) the adoption or taking
effect of any request, rule, guideline, policy or directive (whether or not
having the force of law) by any Governmental Authority or (d) any change in any
request, rule, guideline, policy or directive (whether or not having the force
of law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and all requests, rules, guidelines or directives
thereunder or issued in connection therewith shall be deemed to be a "Change in
Law", regardless of the date enacted, adopted or issued and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.


"Change of Control" means the failure of PNM Resources, Inc., a New Mexico
corporation, to own and control 100% of the Voting Stock of the Borrower.


"Closing Date" means the date of this Credit Agreement, which is the first date
all the conditions precedent in Section 5.1 are satisfied or waived in
accordance with Section 5.1.


"Code" means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.


"Commitment" means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.1 and (b) fund or purchase
Participation Interests in L/C Obligations pursuant to Section 2.2 or Swing Line
Loans pursuant to Section 2.7, in an aggregate principal amount at any one time
outstanding not to exceed such Lender's Pro Rata Share of the Revolving
Committed Amount as set forth opposite such Lender's name on Schedule 1.1(a) or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Credit Agreement.


"Compensation Period" has the meaning set forth in Section 3.2(c)(ii).


"Compliance Certificate" means a fully completed and duly executed officer's
certificate in the form of Exhibit 7.1(c), together with a Covenant Compliance
Worksheet.


"Consolidated Capitalization" means the sum of (a) all of the shareholders'
equity or net worth of the Borrower and its Subsidiaries, as determined in
accordance with GAAP plus (b) Consolidated Indebtedness minus (c) Securitization
Equity.



4

--------------------------------------------------------------------------------




"Consolidated Indebtedness" means, as of any date of determination, with respect
to the Borrower and its Subsidiaries on a consolidated basis, the difference of
(a) an amount equal to all Indebtedness of the Borrower and its Subsidiaries as
of such date minus (b) Non-Recourse Securitization Indebtedness.


"Contingent Obligation" means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the "primary obligation") of another Person (the "primary
obligor"), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation of any Person shall be deemed to be an amount equal to the
maximum amount of such Person's liability with respect to the stated or
determinable amount of the primary obligation for which such Contingent
Obligation is incurred or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).


"Covenant Compliance Worksheet" shall mean a fully completed worksheet in the
form of Schedule I to Exhibit 7.1(c).


"Credit Agreement" has the meaning set forth in the Preamble hereof.


"Credit Documents" means this Credit Agreement, the Notes, any Notice of
Borrowing, any Notice of Continuation/Conversion, and any other document,
agreement or instrument entered into or executed in connection with the
foregoing.


"Credit Exposure" has the meaning set forth in the definition of "Required
Lenders".


"Credit Extension" means each of the following: (a) a Borrowing and (b) a L/C
Credit Extension.


"Debt Rating" means the long term unsecured senior non-credit enhanced debt
rating of the Borrower by S&P and/or Moody's.


"Debtor Relief Laws" means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.


"Default" means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.



5

--------------------------------------------------------------------------------




"Default Rate" means an interest rate equal to two percent (2%) plus the rate
that otherwise would be applicable (or if no rate is applicable, the Base Rate
plus two percent (2%) per annum).


"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Revolving Loans, Participation Interests in L/C Obligations or Participation
Interests in Swing Line Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender's determination that one or more of the
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder (unless such writing or public statement states that such
position is based on such Lender's determination that a condition precedent to
funding (which condition precedent, together with any applicable Default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has notified the Borrower, the Administrative Agent or any other
Lender in writing that it does not intend to comply with any of its funding
obligations hereunder or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations
hereunder, or (d) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.


"Dollars" and "$" means dollars in lawful currency of the United States of
America.


"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent, each L/C Issuer and the Borrower (such approval not to
be unreasonably withheld or delayed); provided that (i) the Borrower's consent
is not required during the existence and continuation of a Default or an Event
of Default, (ii) approval by the Borrower shall be deemed given if no objection
is received by the assigning Lender and the Administrative Agent from the
Borrower within five Business Days after notice of such proposed assignment has
been delivered to the Borrower and (iii) neither the Borrower nor any Subsidiary
or Affiliate of the Borrower shall qualify as an Eligible Assignee.


"Environmental Claims" means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law (collectively, "Claims"),
including, without limitation, (a) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to human health or
the environment.


"Environmental Laws" shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of

6

--------------------------------------------------------------------------------




courts or Governmental Authorities, relating to the protection of human health
or occupational safety or the environment, now or hereafter in effect and in
each case as amended from time to time, including, without limitation,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.


"ERISA Affiliate" means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of Sections
414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.


"ERISA Event" means the occurrence of any of the following which, individually
or in the aggregate, has resulted or could reasonably be expected to result,
within a reasonable period of time, in liability of the Borrower in an aggregate
amount in excess of the Threshold Amount: (a) a Reportable Event with respect to
a Single Employer Plan or a Multiemployer Plan, (b) a complete or partial
withdrawal by the Borrower, any of its Subsidiaries or any ERISA Affiliate from
a Multiemployer Plan if withdrawal liability is asserted by such plan, or the
receipt by the Borrower, any of its Subsidiaries or any ERISA Affiliate of
notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA, (c) the distribution by the Borrower,
any of its Subsidiaries or any ERISA Affiliate under Section 4041 or 4041A of
ERISA of a notice of intent to terminate any Single Employer Plan or
Multiemployer Plan or the taking of any action to terminate any Single Employer
Plan or Multiemployer Plan if the plan assets are not sufficient to pay all plan
liabilities, (d) the commencement of proceedings by the PBGC under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Single Employer Plan, or the receipt by the Borrower, any of its
Subsidiaries or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(e) the determination that any Single Employer Plan or Multiemployer Plan is
considered an at-risk plan or plan in endangered or critical status within the
meaning of Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of
ERISA; (f) the imposition upon the Borrower, any of its Subsidiaries or any
ERISA Affiliate of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, or the imposition
or threatened imposition of any Lien upon any assets of the Borrower, any of its
Subsidiaries or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Single Employer Plan or Multiemployer
Plan, or (g) the withdrawal of the Borrower, any of its Subsidiaries or any
ERISA Affiliate from a Multiple Employer Plan during a plan year in which it was
a substantial employer (as such term is defined in Section 4001(a)(2) of ERISA),
or a cessation of operations that is treated as such a withdrawal or the
termination of a Multiple Employer Plan, where the Borrower, a Subsidiary or an
ERISA Affiliate has liability under Section 4062 or 4063 of ERISA.


"Eurodollar Base Rate" means,


(a)    for any interest rate calculation with respect to a Eurodollar Loan, the
rate of interest per annum equal to the rate for deposits in Dollars for a
period equal to the applicable Interest Period which appears on Reuters Screen
LIBOR01 Page (or any applicable successor page) at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period (rounded upward, if necessary,

7

--------------------------------------------------------------------------------




to the nearest 1/100th of 1%). If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then the
"Eurodollar Base Rate" shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.


(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum equal to the rate for deposits in Dollars in minimum
amounts of at least $5,000,000 for a period equal to one month (commencing on
the date of determination of such interest rate) which appears on the Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day (rounded upward, if
necessary, to the nearest 1/100th of 1%). If, for any reason, such rate does not
appear on Reuters Screen LIBOR01 Page (or any applicable successor page) then
the "Eurodollar Base Rate" for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.


Each calculation by the Administrative Agent of the Eurodollar Base Rate shall
be conclusive and binding for all purposes, absent manifest error.


"Eurodollar Loan" means a Revolving Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.


"Eurodollar Rate" means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:
Eurodollar Rate =
Eurodollar Base Rate
 
1.00-Eurodollar Reserve Percentage



"Eurodollar Reserve Percentage" means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


"Event of Default" has the meaning set forth in Section 9.1.


"Exchange Act" means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.


"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however

8

--------------------------------------------------------------------------------




denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender's failure or inability (other than as a result of a Change in
Law) to comply with Section 3.13(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.13(a) and
(d) any Taxes imposed under FATCA.


"Existing Credit Agreement" means that certain Credit Agreement, dated as of
August 17, 2005, among the Borrower, the lenders party thereto, and Wells Fargo
Bank, National Association (formerly known as Wachovia Bank, N.A.), as
administrative agent, as previously amended, modified or supplemented prior to
the Closing Date.


"Existing Letters of Credit" means the letters of credit set forth on
Schedule 1.1(c).


"FATCA" means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to Sections 1471 through 1474 of the Code if, as amended, FATCA
provides a commercially reasonable mechanism to avoid the tax imposed thereunder
by satisfying the information reporting and other requirements of FATCA.


"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.


"Fee Letters" means those certain letter agreements, each dated as of September
27, 2011, among (a) the Borrower, Wells Fargo Bank, National Association, Wells
Fargo Securities, LLC and Union Bank, N.A. and (b) the Borrower, Wells Fargo
Bank, National Association and Wells Fargo Securities, LLC, in each case as
amended, modified, supplemented or restated from time to time.


"Financial Officer" means the chief financial officer, principal accounting
officer or treasurer of the Borrower.


"Fiscal Quarter" means each of the calendar quarters ending as of the last day
of each March, June, September and December.


"Fiscal Year" means the calendar year ending December 31.



9

--------------------------------------------------------------------------------




"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the applicable L/C Issuer, such Defaulting Lender's Pro Rata Share of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's Participation Interest has been funded by such Defaulting
Lender or reallocated to other Lenders or Cash Collateral or other credit
support acceptable to the applicable L/C Issuer has been provided in accordance
with the terms hereof and (b) with respect to the Swing Line Lender, such
Defaulting Lender's Pro Rata Share of Swing Line Loans other than Swing Line
Loans as to which such Defaulting Lender's Participation Interest has been
funded by such Defaulting Lender or reallocated to other Lenders, repaid by the
Borrower or for which Cash Collateral or other credit support acceptable to the
Swing Line Lender has been provided in accordance with the terms hereof.


"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) or that are promulgated by any Governmental Authority having
appropriate jurisdiction.


"Government Acts" has the meaning set forth in Section 2.2(k).


"Governmental Authority" means any domestic or foreign nation or government, any
state or other political subdivision thereof and any central bank thereof, any
municipal, local, city or county government, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.


"Granting Lender" has the meaning specified in Section 11.3(h).


"Hazardous Substances" means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) that are defined by any
Environmental Law as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (c) the presence of which require
investigation or response under any Environmental Law, (d) that constitute a
nuisance, trespass or health or safety hazard to Persons or neighboring
properties, (e) that consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (f) that
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.


"Hedging Agreements" means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange

10

--------------------------------------------------------------------------------




rate or commodity price hedging agreements (other than forward contracts for the
delivery of power or gas written by the Borrower to its jurisdictional and
wholesale customers in the ordinary course of business).


"Indebtedness" means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers' acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP,
(h) all Contingent Obligations of such Person, (i) all obligations and
liabilities of such Person incurred in connection with any transaction or series
of transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of determination to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP), (k) all
obligations, contingent or otherwise, under the Material Leases and (l) all
indebtedness referred to in clauses (a) through (k) above secured by any Lien on
any property or asset owned or held by such Person regardless of whether the
indebtedness secured thereby shall have been assumed by such Person or is
nonrecourse to the credit of such Person.


"Indemnified Liabilities" has the meaning set forth in Section 11.5(b).


"Indemnified Taxes" means Taxes and Other Taxes other than Excluded Taxes.


"Indemnitees" has the meaning set forth in Section 11.5(b).


"Initial L/C Issuers" means Wells Fargo Bank, National Association and Union
Bank in their capacity as L/C Issuers.


"Interest Payment Date" means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates, (b) as to any Base Rate
Loan, the last Business Day of each Fiscal Quarter and the Maturity Date, (c) as
to LIBOR Market Index Rate Swing Line Loans, the last day of the Interest Period
and the Maturity Date.


"Interest Period" means, (a) as to each Eurodollar Loan, the period commencing
on the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Notice of Revolving Borrowing or Notice of
Continuation/Conversion and (b) with respect to LIBOR Market Index Rate Swing
Line Loans, a period beginning on the date the Swing Line

11

--------------------------------------------------------------------------------




Loan is made and ending on the date specified for repayment of such LIBOR Market
Index Rate Swing Line Loan, which repayment date shall not be more than 14 days
after the date such LIBOR Market Index Rate Swing Line Loan is made; provided
that:


(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)    no Interest Period shall extend beyond the Maturity Date.
    
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


"Laws" means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.


"L/C Commitment" means, (a) with respect to Wells Fargo Bank, National
Association, in its capacity as an Initial L/C Issuer, its obligation to issue
Letters of Credit to the Borrower pursuant to Section 2.2 in an aggregate
principal amount at any one time outstanding not to exceed $180,000,000 and (b)
with respect to Union Bank, N.A., in its capacity as an Initial L/C Issuer, its
obligation to issue Letters of Credit to the Borrower pursuant to Section 2.2 in
an aggregate principal amount at any one time outstanding not to exceed
$120,000,000, in each case, as such amount may be adjusted from time to time in
accordance with this Credit Agreement.


"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof, the renewal or increase of
the amount thereof or any extension of credit resulting from a drawing
thereunder that has not been reimbursed.


"L/C Fees" has the meaning set forth in Section 3.4(c).


"L/C Fronting Fee" has the meaning set forth in Section 2.2(i).


"L/C Issuer" means with respect to a particular Letter of Credit, (a) the
applicable Initial L/C Issuer in its capacity as issuer of such Letter of Credit
and (b) any other Lender that agrees to issue Letters of Credit hereunder, in
each case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.



12

--------------------------------------------------------------------------------




"L/C Obligations" means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.7. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.


"Lender" means any of the Persons identified as a "Lender" on the signature
pages hereto, and any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns and shall include the Swing Line Lender, as the context
requires.


"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


"Letter of Credit" means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.


"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.


"Letter of Credit Expiration Date" means the day that is ten days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


"Letter of Credit Sublimit" means an amount equal to FOUR HUNDRED MILLION
DOLLARS ($400,000,000). The Letter of Credit Sublimit is part of, and not in
addition to, the Revolving Committed Amount.


"LIBOR Market Index Rate" shall mean, for any day, the one month interbank
offered rate for deposits in Dollars appearing on Reuters Screen LIBOR01 Page
(or any successor page) at approximately 11:00 a.m. (London time) on such day,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the Administrative Agent from
another recognized source or interbank quotation)


"LIBOR Market Index Rate Swing Line Loan" means a Swing Line Loan that bears
interest at a rate based on the LIBOR Market Index Rate.


"Lien" means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including, without limitation,
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, capital lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.


"Loan" means the collective reference to the Revolving Loans and the Swing Line
Loans, and "Loan" means any of such Loans.


"Mandatory Borrowing" has the meaning set forth in Section 2.2(d).



13

--------------------------------------------------------------------------------




"Margin Stock" has the meaning ascribed to such term in Regulation U.


"Material Adverse Change" means a material adverse change in the condition
(financial or otherwise), operations, business, performance, properties or
assets of the Borrower and its Subsidiaries, taken as a whole.


"Material Adverse Effect" means a material adverse effect upon (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Borrower to perform its obligations under this Credit
Agreement or any of the other Credit Documents or (c) the legality, validity or
enforceability of this Credit Agreement or any of the other Credit Documents or
the rights and remedies of the Administrative Agent and the Lenders hereunder
and thereunder.


"Material Lease" means any lease to the Borrower of its leasehold interests in
(i) Unit 1 or Unit 2, and related common facilities, of the Palo Verde Nuclear
Generating Station or (ii) the electric transmission line, and related
facilities, known as the Eastern Interconnection Project, including, without
limitation, any lease set forth on Schedule 6.18 hereto.


"Maturity Date" means October 31, 2016 or with respect to some or all of the
Lenders if such date is otherwise extended pursuant to Section 2.5, October 31,
2017 and/or October 31, 2018.


"Moody's" means Moody's Investors Service, Inc. and its successors.


"Multiemployer Plan" means any "multiemployer plan" within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower, any of its Subsidiaries or
any ERISA Affiliate makes, is making or is accruing an obligation to make
contributions or has made or been obligated to make contributions within the
preceding seven (7) years.


"Multiple Employer Plan" means a Single Employer Plan to which the Borrower, any
of its Subsidiaries or any ERISA Affiliate and at least one employer other than
the Borrower, any of its Subsidiaries or any ERISA Affiliate are contributing
sponsors.


"Non-Recourse Securitization Indebtedness" means, as of any date of
determination, all Indebtedness related to State Approved Environmental
Improvements Securitizations up to a maximum amount of $500,000,000 at any one
time; provided that such Indebtedness is non-recourse to the Borrower, other
than with respect to Standard Securitization Undertakings.


"Nonrenewal Notice Date" has the meaning set forth in Section 2.2(b)(iii).


"Notes" means (a) the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Revolving Loans provided pursuant to Section 2.1,
individually or collectively, as appropriate, as such promissory notes may be
amended, modified, supplemented, extended, renewed or replaced from time to time
and as evidenced in the form of Exhibit 2.1(e) and (b) the promissory note of
the Borrower in favor of the Swing Line Lender evidencing the Swing Line Loans
provided pursuant to Section 2.7, as such promissory note may be amended,
modified, supplemented, extended, renewed or replaced from time to time and as
evidenced in the form of Exhibit 2.7.


"Notice of Borrowing" means a Notice of Revolving Borrowing and/or a Notice of
Swing Line Borrowing, as applicable.



14

--------------------------------------------------------------------------------




"Notice of Revolving Borrowing" means a request by the Borrower for a Revolving
Loan in the form of Exhibit 2.1(b).


"Notice of Swing Line Borrowing" means a request by the Borrower for a Swing
Line Loan in the form of Exhibit 2.7(d).


"Notice of Continuation/Conversion" means a request by the Borrower to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in the form
of Exhibit 2.3.


"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.


"PBGC" means the Pension Benefit Guaranty Corporation and any successor thereto.


"Participant" has the meaning set forth in Section 11.3(d).


"Participation Interest" means (a) the purchase by a Lender of a participation
in Letters of Credit or L/C Obligations as provided in Section 2.2, (b) the
purchase by a Lender of a participation in Swing Line Loans as provided in
Section 2.7 or (c) the purchase by a Lender of a participation in any Revolving
Loan as provided in Section 3.8.


"PATRIOT Act" means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.


"Person" means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.


"Prime Rate" means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.


"Pro Rata Share" means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Revolving Committed Amount at
such time; provided that if the Commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.2 or otherwise, then the Pro Rata Share of each Lender
shall be determined based on such Lender's percentage ownership of the sum of
the aggregate amount of outstanding Loans plus the aggregate amount of
outstanding L/C Obligations. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 1.1(a) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.



15

--------------------------------------------------------------------------------




"Prohibited Transaction" means any transaction described in (a) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (b)
Section 4975(c) of the Code that is not exempt by reason of Section 4975(c)(2)
or 4975(d) of the Code.


"Property" means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.


"Register" has the meaning set forth in Section 11.3(c).


"Regulations T, U and X" means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.


"Reportable Event" means (a) any "reportable event" within the meaning of
Section 4043(c) of ERISA for which the notice under Section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, Section 412 of the
Code or Section 302 of ERISA, regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code), (b) any such "reportable event"
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (d) a cessation of operations described
in Section 4062(e) of ERISA.


"Required Lenders" means, at any time, Lenders whose aggregate Credit Exposure
(as hereinafter defined) constitutes more than 50% of the Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term "Credit Exposure" as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Pro Rata Share of such Lender
of the Revolving Committed Amount multiplied by the Revolving Committed Amount
and (b) at any time after the termination of the Commitments, the sum of (i) the
principal balance of the outstanding Loans of such Lender plus (ii) such
Lender's Participation Interests in the face amount of the outstanding Letters
of Credit. Notwithstanding the foregoing, the Credit Exposure held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.


"Requirement of Law" means, with respect to any Person, the organizational
documents of such Person and any Law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Credit Agreement and the other Credit Documents.


"Responsible Officer" means the president, the chief executive officer, the
co-chief executive officer, the chief financial officer, any executive officer,
vice president-finance, principal accounting officer or treasurer of the
Borrower, and any other officer or similar official thereof responsible for the
administration of the obligations of the Borrower in respect of this Credit
Agreement and the other Credit Documents.


"Revolving Committed Amount" means FOUR HUNDRED MILLION DOLLARS ($400,000,000)
or such other amount, as it may be reduced from time to time in accordance with
Section 2.1(d) or increased pursuant to Section 2.1(f).


"Revolving Loans" has the meaning set forth in Section 2.1(a).



16

--------------------------------------------------------------------------------




"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and its successors.


"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.


"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.


"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


"Securitization Equity" means, as of any date of determination, with respect to
a Subsidiary of the Borrower formed for the purpose of entering into a State
Approved Environmental Improvements Securitization, all of the equity of such
Subsidiary, as determined in accordance with GAAP.


"Single Employer Plan" means any "employee pension benefit plan" (within the
meaning of Section 3(2) of ERISA) which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan and which the Borrower, any Subsidiary or any
ERISA Affiliate has maintained, funded or administered for employees at any time
within the preceding seven (7) years.


"Solvent" means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person's assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, Contingent Obligations, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.


"SPC" has the meaning set forth in Section 11.3(h).


"Standard Securitization Undertakings" means representations, warranties,
covenants and indemnities entered into by the Borrower or a Subsidiary thereof
that are reasonably customary in non-recourse securitization transactions.


"State Approved Environmental Improvements Securitization" means a
securitization financing entered into by the Borrower pursuant to existing or
future New Mexico statutory authority and regulatory approval by the New Mexico
Public Regulation Commission (or any successor commission) (the "NMPRC") for the
purpose of financing construction and installation of environmental improvement
equipment at qualifying generating facilities in New Mexico.  The approval must
be evidenced by a financing order duly issued by the NMPRC.



17

--------------------------------------------------------------------------------




"Subsidiary" means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than a 50% equity
interest at any time. Any reference to Subsidiary herein, unless otherwise
identified, shall mean a Subsidiary, direct or indirect, of the Borrower. Any
reference to a Subsidiary of the Borrower herein shall not include any
Subsidiary that is inactive, has minimal or no assets and does not generate
revenues.


"Swing Line Sublimit" means an amount equal to FORTY MILLION DOLLARS
($40,000,000). The Swing Line Sublimit is part of, and not in addition to, the
Revolving Committed Amount.


"Swing Line Lender" means Wells Fargo Bank, National Association in its capacity
as Swing Line lender hereunder or any successor thereto.


"Swing Line Loan" means any Swing Line loan made by the Swing Line Lender to the
Borrower pursuant to Section 2.7, and all such Swing Line loans collectively as
the context requires.


"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.


"Threshold Amount" means $20,000,000.


"Total Assets" means all assets of the Borrower and its Subsidiariesas shown on
its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.


"Type" means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Loan.


"Unreimbursed Amount" has the meaning specified in Section 2.2(d)(i).


"Unused Revolving Commitment" means, for any date of determination, the amount
by which (a) the aggregate Revolving Committed Amount on such date exceeds (b)
the sum of the aggregate principal amount of outstanding Revolving Loans plus
the aggregate principal amount of outstanding L/C Obligations on such date.


"Voting Stock" means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).


1.2    Computation of Time Periods and Other Definitional Provisions.


For purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding." References in this Credit Agreement

18

--------------------------------------------------------------------------------




to "Articles", "Sections", "Schedules" or "Exhibits" shall be to Articles,
Sections, Schedules or Exhibits of or to this Credit Agreement unless otherwise
specifically provided.


1.3    Accounting Terms/Calculation of Financial Covenant.


(a)    Except as otherwise expressly provided herein, all accounting terms used
herein or incorporated herein by reference shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP applied on a consistent basis.
Notwithstanding anything to the contrary in this Credit Agreement, for purposes
of calculation of the financial covenant set forth in Section 7.2, all
accounting determinations and computations thereunder shall be made in
accordance with GAAP as in effect as of the date of this Credit Agreement
applied on a basis consistent with the application used in preparing the most
recent financial statements of the Borrower referred to in Section 4.1(d). In
the event that any changes in GAAP after such date are required to be applied to
the Borrower and would affect the computation of the financial covenant
contained in Section 7.2, such changes shall be followed only from and after the
date this Credit Agreement shall have been amended to take into account any such
changes.


(b)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at "fair value", as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and, except as specifically provided
in the definitions of "Consolidated Capitalization" and "Consolidated
Indebtedness", such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) in a manner such that any obligations
relating to a lease that was accounted for by a Person as an operating lease as
of the Closing Date and any similar lease entered into after the Closing Date by
such Person shall be accounted for as obligations relating to an operating
lease.


1.4    Time.


All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.


1.5    Rounding of Financial Covenant.


Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


1.6    References to Agreements and Requirement of Laws.


Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other

19

--------------------------------------------------------------------------------




modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.


1.7    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Letter of Credit related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.




SECTION 2


CREDIT FACILITY


2.1    Revolving Loans.


(a)    Revolving Loan Commitment. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make revolving loans (each a "Revolving
Loan" and collectively the "Revolving Loans") in Dollars to the Borrower, at any
time and from time to time, during the period from and including the Closing
Date to but not including the Maturity Date (or such earlier date if the
Commitments have been terminated as provided herein); provided, however, that
after giving effect to any Borrowing (i) the sum of the aggregate principal
amount of outstanding Revolving Loans plus the aggregate principal amount of
outstanding L/C Obligations plus the aggregate principal amount of outstanding
Swing Line Loans shall not exceed the Revolving Committed Amount and (ii) with
respect to each individual Lender, the sum of the aggregate principal amount of
outstanding Revolving Loans of such Lender plus such Lender's Pro Rata Share of
the aggregate principal amount of outstanding L/C Obligations and Swing Line
Loans shall not exceed such Lender's Commitment. Subject to the terms of this
Credit Agreement (including Section 3.3), the Borrower may borrow, repay and
reborrow Revolving Loans.


(b)    Method of Borrowing for Revolving Loans. By no later than (i) 12:00 noon
on the date of the requested Borrowing of Revolving Loans that will be Base Rate
Loans and (ii) 12:00 noon three Business Days prior to the date of the requested
Borrowing of Revolving Loans that will be Eurodollar Loans, the Borrower shall
submit a written Notice of Revolving Borrowing in the form of Exhibit 2.1(b) to
the Administrative Agent setting forth (A) the amount requested, (B) the date of
the requested Borrowing, (C) the Type of Revolving Loan, (D) with respect to
Revolving Loans that will be Eurodollar Loans, the Interest Period applicable
thereto, and (E) certification that the Borrower has complied in all respects
with Section 5. If the Borrower shall fail to specify (1) an Interest Period in
the case of a Eurodollar Loan, then such Eurodollar Loan shall be deemed to have
an Interest Period of one month or (2) the Type of Revolving Loan requested,
then such Revolving Loan shall be deemed to be a Base Rate Loan. All Revolving
Loans made on the Closing Date shall be Base Rate Loans. Thereafter, all or any
portion of the Revolving Loans (other than Swing Line Loans) may be converted
into Eurodollar Loans in accordance with the terms of Section 2.3.

20

--------------------------------------------------------------------------------






(c)    Funding of Revolving Loans. Upon receipt of a Notice of Revolving
Borrowing, the Administrative Agent shall promptly inform the Lenders as to the
terms thereof. Each such Lender shall make its Pro Rata Share of the requested
Revolving Loans available to the Administrative Agent in immediately available
funds at the Administrative Agent's Office not later than 1:00 p.m. on the
Business Day specified in the applicable Notice of Revolving Borrowing. Upon
satisfaction of the conditions set forth in Section 5, the amount of the
requested Revolving Loans will then be made available to the Borrower by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.


(d)    Reductions of Revolving Committed Amount. Upon at least three Business
Days' notice, the Borrower shall have the right to permanently terminate or
reduce the aggregate unused amount of the Revolving Committed Amount at any time
or from time to time; provided that (i) each partial reduction shall be in an
aggregate amount at least equal to $5,000,000 and in integral multiples of
$1,000,000 above such amount and (ii) no reduction shall be made which would
reduce the Revolving Committed Amount to an amount less than the sum of the
aggregate principal amount of outstanding Loans plus the aggregate principal
amount of outstanding L/C Obligations. Any reduction in (or termination of) the
Revolving Committed Amount shall be permanent and may not be reinstated.


(e)    Revolving Notes. At the request of any Lender, the Revolving Loans made
by such Lender shall be evidenced by a duly executed promissory note of the
Borrower to such Lender in substantially the form of Exhibit 2.1(e).


(f)    Increases of the Revolving Committed Amount. The Borrower shall have the
right, upon at least fifteen (15) Business Days' prior written notice to the
Administrative Agent, to increase the Revolving Committed Amount, in one or more
increases, at any time and from time to time after the Closing Date, subject,
however, in any such case, to satisfaction of the following conditions
precedent:


(i)    no Default or Event of Default shall have occurred and be continuing on
the date on which such increase is to become effective;


(ii)    after giving effect to such increase, the Revolving Committed Amount
shall not exceed $600,000,000;


(iii)    the representations and warranties set forth in Section 6 shall be true
and correct in all material respects (except to the extent that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the date on which such increase is to
become effective;


(iv)    such increase shall be in a minimum amount of $10,000,000 and in
integral multiples of $1,000,000 in excess thereof;


(v)    such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional commitments in a corresponding amount of
such requested increase from either existing Lenders and/or one or more other
institutions that qualify as an Eligible Assignee (it being understood and
agreed that no existing Lender shall be required to provide an additional
commitment) and (B) documentation from each institution providing an additional
commitment evidencing its commitment and its

21

--------------------------------------------------------------------------------




obligations under this Credit Agreement in form and substance acceptable to the
Administrative Agent;


(vi)    the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and applicable opinions)
it may reasonably request relating to the corporate or other necessary authority
for and the validity of such increase in the Revolving Committed Amount, and any
other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent;


(vii)    if any Revolving Loans are outstanding at the time of the increase in
the Revolving Committed Amount, the Borrower shall, if applicable, prepay one or
more existing Revolving Loans (such prepayment to be subject to Section 3.14) in
an amount necessary such that after giving effect to the increase in the
Revolving Committed Amount, each Lender will hold its pro rata share (based on
its Pro Rata Share of the increased Revolving Committed Amount) of outstanding
Revolving Loans; and


(viii)    the Borrower shall pay such fees to the Administrative Agent, for the
benefit of the Lenders providing such additional commitments, as determined at
the time of such increase.


2.2    Letter of Credit Subfacility.


(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein and other terms and
conditions that the applicable L/C Issuer may reasonably require, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.2, from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue standby
Letters of Credit in Dollars for the account of the Borrower and to amend
Letters of Credit previously issued by it, in each case in accordance with
subsection (b) below and (B) the Lenders severally agree to participate in such
Letters of Credit issued for the account of the Borrower; provided, however,
that after giving effect to the issuance of any Letter of Credit (1) the sum of
the aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding L/C Obligations plus the aggregate principal
amount of Swing Line Loans shall not exceed the Revolving Committed Amount, (2)
with respect to each individual Lender, the sum of the aggregate principal
amount of outstanding Revolving Loans of such Lender plus such Lender's Pro Rata
Share of the aggregate principal amount of outstanding L/C Obligations and Swing
Line Loans shall not exceed such Lender's Commitment, (3) the aggregate amount
of L/C Obligations shall not at any time exceed the Letter of Credit Sublimit
and (4) the aggregate principal amount of outstanding L/C Obligations of any
Initial L/C Issuer shall not exceed such Initial L/C Issuer's L/C Commitment.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

22

--------------------------------------------------------------------------------






(ii)    An L/C Issuer shall not issue or amend any Letter of Credit if:


(A)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; provided that, subject to the agreement of the Borrower set forth
below in this clause (C), an L/C Issuer may issue Letters of Credit with an
expiry date of up to one year after the Letter of Credit Expiration Date (but no
L/C Issuer shall have an obligation to issue such Letter of Credit). The
Borrower hereby agrees that on or before 90 days prior to the Letter of Credit
Expiration Date it shall Cash Collateralize any Letter of Credit existing on
such date with an expiry date after the Letter of Credit Expiration Date in an
amount equal to at least 110% of the face amount of such Letter of Credit; or


(B)    such Letter of Credit is to be used for a purpose other than as permitted
by Section 7.9, or is denominated in a currency other than Dollars.


(iii)    An L/C Issuer shall be under no obligation to issue or amend any Letter
of Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to such L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;


(B)    the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date;


(C)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer;


(D)    such Letter of Credit is in an initial amount less than $100,000 (unless
otherwise agreed to by such L/C Issuer); or


(E)    a default of any Lender's obligations to fund under Section 2.2(d) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the
applicable L/C Issuer has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate such L/C Issuer's risk with respect to such
Lender.


(iv)    An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of

23

--------------------------------------------------------------------------------




Credit in its amended form under the terms hereof or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(v)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.2, no L/C Issuer shall be obligated to issue any Letter of Credit
at a time when any other Lender is a Defaulting Lender, unless the applicable
L/C Issuer has entered into arrangements (which may include the delivery of Cash
Collateral) with the Borrower or such Defaulting Lender which are satisfactory
to such L/C Issuer to eliminate such L/C Issuer's Fronting Exposure (after
giving effect to Section 3.16(c)) with respect to any such Defaulting Lender.


(b)    Procedures for Issuance and Amendment of Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to a L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. The
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as such L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as applicable. In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day), (B) the
amount thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder and (G) such
other matters as such L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer (1)
the Letter of Credit to be amended, (2) the proposed date of amendment thereof
(which shall be a Business Day), (3) the nature of the proposed amendment and
(4) such other matters as such L/C Issuer may require.


(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
applicable L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer's usual and customary business practices.


(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an "Auto‑Renewal Letter of Credit"); provided that any such Auto‑Renewal Letter
of Credit must permit such L/C Issuer to prevent any such renewal at least once
in each twelve‑month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to

24

--------------------------------------------------------------------------------




the beneficiary thereof not later than a day (the "Nonrenewal Notice Date") in
each such twelve‑month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to such L/C Issuer for
any such renewal. Once an Auto‑Renewal Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the renewal of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such renewal if (A) such L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of Section 2.2(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Nonrenewal Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such renewal or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 5 is not then satisfied.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


(c)    Participations.


(i)    On the Closing Date, each Lender shall be deemed to have purchased
without recourse a risk participation from the applicable L/C Issuer in each
Existing Letter of Credit and the obligations arising thereunder and any
collateral relating thereto, in each case in an amount equal to its Pro Rata
Share of the obligations under such Existing Letter of Credit, and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to such L/C Issuer therefor and discharge
when due, its Pro Rata Share of the obligations arising under such Existing
Letter of Credit.


(ii)    Each Lender, upon issuance of a Letter of Credit, shall be deemed to
have purchased without recourse a risk participation from the applicable L/C
Issuer in such Letter of Credit and the obligations arising thereunder and any
collateral relating thereto, in each case in an amount equal to its Pro Rata
Share of the obligations under such Letter of Credit, and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to such L/C Issuer therefor and discharge when due, its
Pro Rata Share of the obligations arising under such Letter of Credit.



25

--------------------------------------------------------------------------------




(d)    Reimbursement.


(i)    In the event of any drawing under any Letter of Credit, the applicable
L/C Issuer will promptly notify the Borrower. The Borrower shall reimburse the
applicable L/C Issuer on the day of drawing under any Letter of Credit either
with the proceeds of a Revolving Loan obtained hereunder or otherwise in
immediately available funds. If the Borrower shall fail to reimburse the
applicable L/C Issuer as provided hereinabove (the "Unreimbursed Amount"), the
unreimbursed amount of such drawing shall bear interest at a per annum rate
equal to the Base Rate plus two percent (2%).


(ii)    Subsequent to a drawing under any Letter of Credit, unless the Borrower
shall immediately notify the applicable L/C Issuer of its intent to otherwise
reimburse such L/C Issuer, the Borrower shall be deemed to have requested a Base
Rate Loan in the amount of the drawing as described herein, the proceeds of
which will be used to satisfy the reimbursement obligations. On any day on which
the Borrower shall be deemed to have requested a Revolving Loan borrowing to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Lenders that a Revolving Loan has been deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan borrowing comprised solely of Base Rate Loans (each such borrowing, a
"Mandatory Borrowing") shall be immediately made from all Lenders (without
giving effect to any termination of the Commitments pursuant to Section 9.2 or
otherwise) pro rata based on each Lender's respective Pro Rata Share and the
proceeds thereof shall be paid directly to the applicable L/C Issuer for
application to the respective L/C Obligations. Each Lender hereby irrevocably
agrees to make such Revolving Loans immediately upon any such request or deemed
request on account of each such Mandatory Borrowing in the amount and in the
manner specified in the preceding sentence and on the same such date
notwithstanding (A) the amount of Mandatory Borrowing may not comply with the
minimum amount for borrowings of Revolving Loans otherwise required hereunder,
(B) the failure of any conditions specified in Section 5.1 to have been
satisfied, (C) the existence of a Default or an Event of Default, (D) the
failure of any such request or deemed request for Revolving Loans to be made by
the time otherwise required hereunder, (E) the date of such Mandatory Borrowing,
or (F) any reduction in the Revolving Committed Amount or any termination of the
Commitments.


(iii)    In the event that any Mandatory Borrowing cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a proceeding under the Bankruptcy Code with respect to
the Borrower), then each such Lender hereby agrees that it shall forthwith fund
(as of the date the Mandatory Borrowing would otherwise have occurred, but
adjusted for any payments received from the Borrower on or after such date and
prior to such purchase) its Pro Rata Share in the outstanding L/C Obligations;
provided, that in the event any Lender shall fail to fund its Pro Rata Share on
the day the Mandatory Borrowing would otherwise have occurred, then the amount
of such Lender's unfunded participation interest therein shall bear interest
payable to the applicable L/C Issuer upon demand, at the rate equal to, if paid
within two Business Days of such date, the Federal Funds Rate, and thereafter at
a rate equal to the Base Rate. Simultaneously with the making of each such
payment by a Lender to such L/C Issuer, such Lender shall, automatically and
without any further action on the part of such L/C Issuer or such Lender,
acquire a participation in an amount equal to such payment (excluding the
portion of such payment constituting interest owing to such L/C Issuer) in the
related unreimbursed drawing portion of the L/C Obligation and in the interest
thereon and shall have a claim against

26

--------------------------------------------------------------------------------




the Borrower with respect thereto. Any payment by the Lenders pursuant to this
clause (iii) shall not relieve or otherwise impair the obligations of the
Borrower to reimburse the applicable L/C Issuer under a Letter of Credit.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Credit Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other agreement or instrument relating thereto;


(ii)    the existence of any claim, counterclaim, set‑off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), such L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.


(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent‑Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuers shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders,

27

--------------------------------------------------------------------------------




as applicable, (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower's pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, any Agent‑Related Person, nor any
of the respective correspondents, participants or assignees of the L/C Issuers,
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.2(e); provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against a L/C
Issuer, and such L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer's willful misconduct or gross negligence or such L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, a L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation and such L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.


(g)    Cash Collateral. If, as of the Letter of Credit Expiration Date, any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize the then aggregate
principal amount of all L/C Obligations (in an amount equal to such aggregate
principal amount determined as of the Letter of Credit Expiration Date). The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuers and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash collateral
shall be maintained in blocked, non‑interest bearing deposit accounts at the
Administrative Agent.


(h)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.


(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit at the rate per
annum agreed to by the Borrower and the applicable L/C Issuer in writing,
computed on the daily maximum amount available to be drawn under such Letter of
Credit (the "L/C Fronting Fee"). The L/C Fronting Fee shall be computed on a
quarterly basis in arrears and shall be due and payable on the last Business Day
of each Fiscal Quarter (as well as on the Letter of Credit Expiration Date) for
the Fiscal Quarter (or portion thereof) then ending, beginning with the first of
such dates to occur after the issuance of such Letter of Credit. In addition,
the Borrower shall pay directly to the applicable L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.


(j)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.



28

--------------------------------------------------------------------------------




(k)    Indemnification of L/C Issuers.


(i)    In addition to its other obligations under this Credit Agreement, the
Borrower hereby agrees to protect, indemnify, pay and hold each L/C Issuer
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys' fees) that
such L/C Issuer may incur or be subject to as a consequence, direct or indirect,
of (A) the issuance of any Letter of Credit or (B) the failure of such L/C
Issuer to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority (all such acts or omissions, herein
called "Government Acts").


(ii)    As between the Borrower and the L/C Issuers, the Borrower shall assume
all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. In the absence of gross negligence or willful misconduct,
no L/C Issuer shall be responsible for: (A) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (B) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (G) any consequences
arising from causes beyond the control of such L/C Issuer, including, without
limitation, any Government Acts. None of the above shall affect, impair, or
prevent the vesting of a L/C Issuer's rights or powers hereunder.


(iii)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by a L/C Issuer,
under or in connection with any Letter of Credit or the related certificates, if
taken or omitted in good faith, shall not put such L/C Issuer under any
resulting liability to the Borrower. It is the intention of the parties that
this Credit Agreement shall be construed and applied to protect and indemnify
the L/C Issuers against any and all risks involved in the issuance of the
Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any present or future Government Acts. No L/C
Issuer shall, in any way, be liable for any failure by such L/C Issuer or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of such L/C Issuer.


(iv)    Nothing in this subsection (k) is intended to limit the reimbursement
obligation of the Borrower contained in this Section 2.2. The obligations of the
Borrower under this subsection (k) shall survive the termination of this Credit
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way

29

--------------------------------------------------------------------------------




affect or impair the rights of the applicable L/C Issuer to enforce any right,
power or benefit under this Credit Agreement.


(l)    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.


2.3    Continuations and Conversions.


Subject to the terms below, the Borrower shall have the option, on any Business
Day prior to the Maturity Date, to continue existing Eurodollar Loans for a
subsequent Interest Period, to convert Base Rate Loans (other than Swing Line
Loans) into Eurodollar Loans or to convert Eurodollar Loans into Base Rate
Loans. By no later than 12:00 noon (a) two Business Days prior to the date of
the requested conversion of a Eurodollar Loan to a Base Rate Loan and (b) three
Business Days prior to the date of the requested continuation of a Eurodollar
Loan or conversion of a Base Rate Loan to a Eurodollar Loan, the Borrower shall
provide a written Notice of Continuation/Conversion in the form of Exhibit 2.3,
setting forth whether the Borrower wishes to continue or convert such Revolving
Loans. Notwithstanding anything herein to the contrary, (A) except as provided
in Section 3.11, Eurodollar Loans may only be continued or converted into Base
Rate Loans on the last day of the Interest Period applicable thereto, (B)
Eurodollar Loans may not be continued nor may Base Rate Loans be converted into
Eurodollar Loans during the existence and continuation of a Default or an Event
of Default and (C) any request to continue a Eurodollar Loan that fails to
comply with the terms hereof or any failure to request a continuation of a
Eurodollar Loan at the end of an Interest Period shall be deemed a request to
convert such Eurodollar Loan to a Base Rate Loan on the last day of the
applicable Interest Period.


2.4    Minimum Amounts.


Each request for a borrowing, conversion or continuation shall be subject to the
requirements that (a) each Eurodollar Loan shall be in a minimum amount of
$3,000,000 and in integral multiples of $1,000,000 in excess thereof, (b) each
Base Rate Loan shall be in a minimum amount of $1,000,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of outstanding
Revolving Loans) and (c) no more than seven Eurodollar Loans shall be
outstanding hereunder at any one time. For the purposes of this Section 2.4,
separate Eurodollar Loans that begin and end on the same date, as well as
Eurodollar Loans that begin and end on different dates, shall all be considered
as separate Eurodollar Loans.


2.5    Extension Option.


(a)    Request for Extensions. At any time prior to the first anniversary of the
Closing Date, the Borrower may, on a one-time basis, by notice to the Lenders,
request that the Lenders extend the Maturity Date for one additional year. At
any time after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date, the Borrower may, on a one-time basis, by
notice to the Lenders, request that the Lenders extend the then current Maturity
Date for one additional year. Each Lender shall, by notice to the Borrower and
the Administrative Agent not later than the 30th day following the date of any
such request from the Borrower, advise the Borrower whether or not it agrees to
extend the Maturity Date as requested. Each decision by a Lender shall be in the
sole discretion of such Lender, and any Lender that has not so advised the
Administrative Agent by the 30th day following the date of such request from the
Borrower shall be deemed to have declined to agree to such extension. Each of
the parties hereto acknowledges and agrees that no Lender shall be obligated to
extend the Maturity Date pursuant to the terms of this Section 2.5.

30

--------------------------------------------------------------------------------




Any Lender who fails to agree to the extension request of the Borrower, as set
forth herein, shall be referred to, for purposes of this Section, as a
"Non-Extending Lender".


(b)    Extension. If Lenders holding Commitments representing at least 50% of
the Revolving Committed Amount agree to any such request for extension of the
Maturity Date (collectively, the "Approving Lenders"), then the Borrower may,
subject to receipt of all approvals with respect thereto, if any, extend the
Maturity Date for an additional year solely as to the Approving Lenders with a
Revolving Committed Amount equal to the aggregate Commitments of the Approving
Lenders during such extension period; provided that the Maturity Date shall
never extend beyond any date for which the Borrower does not have approval. If
Non-Extending Lenders hold Commitments representing more than 50% of the
Revolving Committed Amount, then the Borrower shall withdraw its extension
request and the Maturity Date will remain unchanged. With respect to the
Non-Extending Lenders, it is understood and agreed that the Maturity Date
relating to the Non-Extending Lenders shall remain unchanged and the repayment
of all obligations owed to them and the termination of their Commitments shall
occur on the then existing Maturity Date without giving effect to such extension
request.


2.6    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to its Borrower
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.


(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


2.7    Swing Line Loans.


(a)    Availability. Subject to the terms and conditions of this Credit
Agreement, the Swing Line Lender shall make Swing Line Loans to the Borrower
from time to time from the Closing Date through, but not including, the Maturity
Date; provided that after giving effect to any amount requested, (i) the sum of
the aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding L/C Obligations plus the aggregate principal
amount of Swing Line Loans shall not exceed the Revolving Committed Amount, (ii)
with respect to each individual Lender, the sum of the aggregate principal
amount of outstanding Revolving Loans of such Lender plus such Lender's Pro Rata
Share of the aggregate principal amount of outstanding L/C Obligations and Swing
Line Loans shall not exceed such Lender's Commitment and (iii) the aggregate
amount of Swing Line Loans shall not at any time exceed the Swing Line Sublimit.
Each Swing Line Loan shall be a Base Rate Loan or a LIBOR Market Index Rate
Swing Line Loan. Notwithstanding the foregoing, the Swing Line Lender shall not
be under any obligation to issue a Swing Line Loan if any Lender is at that time
a Defaulting Lender, unless the Swing Line Lender has entered into arrangements,
including the delivery of Cash Collateral, with the Borrower or such Lender to
eliminate the Swing Line Lender's actual or potential Fronting Exposure

31

--------------------------------------------------------------------------------




(after giving effect to Section 3.16(c)) with respect to the Defaulting Lender
arising from the Swing Line Loan then proposed to be made and all other Swing
Line Loans as to which the Swing Line Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.


(b)    Refunding.


(i)    Swing Line Loans shall be refunded by the Lenders on demand by the Swing
Line Lender. Such refundings shall be made by the Lenders in accordance with
their respective Pro Rata Shares and shall thereafter be reflected as Revolving
Loans of the Lenders on the books and records of the Administrative Agent. Each
Lender shall fund its respective Pro Rata Share of Revolving Loans as required
to repay Swing Line Loans outstanding to the Swing Line Lender upon demand by
the Swing Line Lender but in no event later than 1:00 p.m. on the next
succeeding Business Day after such demand is made. No Lender's obligation to
fund its respective Pro Rata Share of a Swing Line Loan shall be affected by any
other Lender's failure to fund its Pro Rata Share of a Swing Line Loan, nor
shall any Lender's Pro Rata Share be increased as a result of any such failure
of any other Lender to fund its Pro Rata Share of a Swing Line Loan.


(ii)    The Borrower shall pay to the Swing Line Lender on demand the amount of
such Swing Line Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swing Line Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swing Line Lender (up to the amount available therein) in order to immediately
pay the Swing Line Lender the amount of such Swing Line Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swing Line Loans requested or required to be refunded. If any
portion of any such amount paid to the Swing Line Lender shall be recovered by
or on behalf of the Borrower from the Swing Line Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Lenders in accordance with their respective Pro Rata Shares (unless the
amounts so recovered by or on behalf of the Borrower pertain to a Swing Line
Loan extended after the occurrence and during the continuance of an Event of
Default of which the Administrative Agent has received notice in the manner
required pursuant to Section 11.1 and which such Event of Default has not been
waived by the Required Lenders or the Lenders, as applicable).


(iii)    Each Lender acknowledges and agrees that its obligation to refund Swing
Line Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 5. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swing Line Loans pursuant to this Section, one of
the events described in Section 9.1(e) shall have occurred, each Lender will, on
the date the applicable Revolving Loan would have been made, purchase an
undivided Participating Interest in the Swing Line Loan to be refunded in an
amount equal to its Pro Rata Share of the aggregate amount of such Swing Line
Loan. Each Lender will immediately transfer to the Swing Line Lender, in
immediately available funds, the amount of its Participation Interest and upon
receipt thereof the Swing Line Lender will deliver to such Lender a certificate
evidencing such Participation Interest dated the date of receipt of such funds
and for such amount. Whenever, at any time after the Swing Line Lender has
received from any Lender such Lender's Participation Interest in a Swing Line
Loan, the Swing Line Lender receives any payment on account thereof, the Swing
Line Lender will distribute to such Lender its Participation Interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender's Participation Interest was outstanding
and funded).


    

32

--------------------------------------------------------------------------------




(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.7, the Swing Line Lender shall not be obligated to make any Swing
Line Loan at a time when any other Lender is a Defaulting Lender, unless the
Swing Line Lender has entered into arrangements (which may include the delivery
of Cash Collateral) with the Borrower or such Defaulting Lender which are
satisfactory to the Swing Line Lender to eliminate the Swing Line Lender's
Fronting Exposure (after giving effect to Section 3.16(c)) with respect to such
Defaulting Lender.


(d)    Requests for Borrowing of Swing Line Loans. The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit 2.7(d) (a "Notice of Swing Line Borrowing") not later than 12:00
noon on the same Business Day as each Swing Line Loan, of its intention to
borrow, specifying (i) the date of such borrowing, which shall be a Business
Day, (ii) the amount of such borrowing, which shall be in an aggregate principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof and (iii)
whether such Swing Line Loan will accrue interest at the Adjusted Base Rate or
the Adjusted LIBOR Market Index Rate. A Notice of Swing Line Borrowing received
after 12:00 noon shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of Swing
Line Borrowing.


(e)    Disbursement of Swing Line Loans. Not later than 1:00 p.m. on the
proposed borrowing date, the Swing Line Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swing Line Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
wiring such proceeds to the deposit account of the Borrower identified in the
most recent Account Designation Letter delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time.


(f)    Repayment of Swing Line Loans and Participations.
    
(i)    If outstanding Swing Line Loans have not been refinanced with Revolving
Loans pursuant to Section 2.7(b) hereof, Swing Line Loans shall be due and
payable within fourteen (14) days following the making of such Swing Line Loan.


(ii)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Pro Rata Share thereof in the same funds as those
received by such Swing Line Lender.


(iii)    If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by such
Swing Line Lender under any of the circumstances described in this Credit
Agreement (including pursuant to any settlement entered into by such Swing Line
Lender in its discretion), each Lender shall pay to such Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line

33

--------------------------------------------------------------------------------




Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Borrower Obligations and the termination of this Credit
Agreement.


(g)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loan or risk participation pursuant to
this Section 2.7 to refinance such Lender's Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.


(h)    Payments Directly to Swing Line Lenders. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


(i)    Swing Line Note. At the request of the Swing Line Lender, any Swing Line
Loans made by the Swing Line Lender shall be evidenced by a duly executed
promissory note of the Borrower to the Swing Line Lender in substantially the
form of Exhibit 2.7.




SECTION 3


GENERAL PROVISIONS APPLICABLE
TO LOANS


3.1    Interest.


(a)    Interest Rate. Subject to Sections 3.1(b), (i) all Base Rate Loans shall
accrue interest at the Adjusted Base Rate, (ii) all Eurodollar Loans shall
accrue interest at the Adjusted Eurodollar Rate and (iii) all Swing Line Loans
shall bear interest at the Adjusted Base Rate or the Adjusted LIBOR Market Index
Rate, as requested by the Borrower.


(b)    Default Rate of Interest.


(i) After the occurrence, and during the continuation, of an Event of Default
pursuant to Section 9.1(a), the principal of and, to the extent permitted by
Law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents (including without limitation fees and expenses) shall
bear interest, payable on demand, at the Default Rate.


(ii)    After the occurrence, and during the continuation, of an Event of
Default (other than an Event of Default pursuant to Section 9.1(a)), at the
request of the Required Lenders, the principal of and, to the extent permitted
by Law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents (including without limitation fees and expenses) shall
bear interest, payable on demand, at the Default Rate.


(c)    Interest Payments. Interest on Loans shall be due and payable in arrears
on each Interest Payment Date.


3.2    Payments Generally.


(a)    No Deductions; Place and Time of Payments. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense,

34

--------------------------------------------------------------------------------




recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent's Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office. Each payment to the Administrative Agent on
account of the principal of or interest on the Swing Line Loans or of any fee,
commission or other amounts payable to the Swing Line Lender shall be made in
like manner, but for the account of the Swing Line Lender. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Notwithstanding the foregoing, if there exists a Defaulting Lender, each
payment by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 3.16(b).


(b)    Payment Dates. Subject to the definition of "Interest Period," if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


(c)    Advances by Administrative Agent. Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the time any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:


(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and


(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the "Compensation
Period") at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender's Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to such Borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its

35

--------------------------------------------------------------------------------




Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.


(d)    Several Obligations. The obligations of the Lenders hereunder to make
Revolving Loans and to fund or purchase Participation Interests are several and
not joint. The failure of any Lender to make any Revolving Loan or to fund or
purchase any Participation Interest on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan or fund or purchase its Participation Interest.


(e)    Funding Offices. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


3.3    Prepayments.


(a)    Voluntary Prepayments. The Borrower shall have the right to prepay the
Revolving Loans or Swing Line Loans in whole or in part from time to time
without premium or penalty; provided, however, that (i) all prepayments under
this Section 3.3(a) shall be subject to Section 3.14, (ii) Eurodollar Loans may
only be prepaid on three Business Days' prior written notice to the
Administrative Agent, (iii) each such partial prepayment of Eurodollar Loans
shall be in the minimum principal amount of $1,000,000 and integral multiples of
$1,000,000 (iv) each such partial prepayment of Base Rate Loans shall be in the
minimum principal amount of $500,000 and integral multiples of $100,000, (v)
each such partial prepayment of Swing Line Loans shall be in the minimum
principal amount of $100,000 and integral multiples of $100,000 or, in the case
of clauses (iii), (iv) and (v), if less than such minimum amounts, the entire
principal amount thereof then outstanding. Amounts prepaid pursuant to this
Section 3.3(a) shall be applied as the Borrower may elect based on the Lenders'
Pro Rata Shares; provided, however, if the Borrower fails to specify, such
prepayment shall be applied by the Administrative Agent, subject to Section 3.7,
in such manner as it deems reasonably appropriate.


(b)    Mandatory Prepayments. If at any time (i) the sum of the aggregate
principal amount of Revolving Loans outstanding plus the aggregate principal
amount of L/C Obligations outstanding plus the aggregate principal amount of
Swing Line Loans outstanding exceeds the Revolving Committed Amount, (ii) the
aggregate principal amount of L/C Obligations outstanding exceeds the Letter of
Credit Sublimit or (iii) the aggregate principal amount of Swing Line Loans
outstanding exceeds the Swing Line Sublimit, the Borrower shall immediately make
a principal payment on the Loans to the Administrative Agent and/or Cash
Collateralize outstanding L/C Obligations in a manner, in an amount and in
Dollars as is necessary to be in compliance with Sections 2.1, 2.2 and 2.7, as
applicable, and as directed by the Administrative Agent. All amounts required to
be prepaid pursuant to this Section 3.3(b) shall be applied first to Swing Line
Loans pro rata among all outstanding Swing Line Loans (first to Base Rate Loans
and then to LIBOR Market Index Rate Swing Line Loans), second to Base Rate
Loans, third to Eurodollar Loans in direct order of Interest Period maturities
and fourth to Cash Collateralize outstanding L/C Obligations. All prepayments
pursuant to this Section 3.3(b) shall be subject to Section 3.14.



36

--------------------------------------------------------------------------------




3.4    Fees.


(a)    Commitment Fees. In consideration of the Revolving Committed Amount being
made available by the Lenders hereunder, the Borrower agrees to pay to the
Administrative Agent, for the pro rata benefit of each Lender (other than the
Defaulting Lenders, if any) based on its Pro Rata Share, a per annum fee equal
to the daily average sum of the Applicable Percentage for Commitment Fees for
each day during the period of determination multiplied by the Unused Revolving
Commitment for each such day (the "Commitment Fees"). The Commitment Fees shall
commence to accrue on the Closing Date and shall be due and payable in arrears
on the last Business Day of each Fiscal Quarter (as well as on the Maturity Date
and on any date that the Revolving Committed Amount is reduced) for the Fiscal
Quarter (or portion thereof) then ending, beginning with the first of such dates
to occur after the Closing Date. For purposes of clarification, Swing Line Loans
shall not be considered usage of the Revolving Committed Amount for the purpose
of calculating the Commitment Fees.


(b)    [Reserved].


(c)    L/C Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share a fee for each
Letter of Credit equal to the Applicable Percentage for L/C Fees times the daily
maximum amount available to be drawn under such Letter of Credit (the "L/C
Fees"). The L/C Fees shall be computed on a quarterly basis in arrears and shall
be due and payable on the last Business Day of each Fiscal Quarter (as well as
on the Letter of Credit Expiration Date) for the Fiscal Quarter (or portion
thereof) then ending, beginning with the first of such dates to occur after the
issuance of such Letter of Credit and continuing until each such Letter of
Credit has expired.


(d)    Administrative Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, an annual fee as agreed to between the Borrower and
the Administrative Agent (the "Administrative Fees") in the Fee Letters.


3.5    Payment in full at Maturity.


Subject to the terms of Section 2.5, on the Maturity Date, the entire
outstanding principal balance of all Loans, together with accrued but unpaid
interest and all fees and other sums owing under the Credit Documents, shall be
due and payable in full, unless accelerated sooner pursuant to Section 9.2;
provided that if the Maturity Date is not a Business Day, then such principal,
interest, fees and other sums shall be due and payable in full on the next
preceding Business Day.


3.6    Computations of Interest and Fees.


(a)    Calculation of Interest and Fees. Except for Base Rate Loans that are
based upon the Prime Rate, in which case interest shall be computed on the basis
of the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, all computations of interest and fees hereunder shall be made on the
basis of the actual number of days elapsed over a year of 360 days. Interest
shall accrue from and including the first date of Borrowing (or continuation or
conversion) to but excluding the last day occurring in the period for which such
interest is payable. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(b)    Usury. It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury Law from time to time in
effect. All agreements between

37

--------------------------------------------------------------------------------




the Lenders and the Borrower are hereby limited by the provisions of this
subsection which shall override and control all such agreements, whether now
existing or hereafter arising and whether written or oral. In no way, nor in any
event or contingency (including but not limited to prepayment or acceleration of
the maturity of any Borrower Obligation), shall the interest taken, reserved,
contracted for, charged, or received under this Credit Agreement, under the
Notes or otherwise, exceed the maximum nonusurious amount permissible under
applicable Law. If, from any possible construction of any of the Credit
Documents or any other document, interest would otherwise be payable in excess
of the maximum nonusurious amount, any such construction shall be subject to the
provisions of this subsection and such documents shall be automatically reduced
to the maximum nonusurious amount permitted under applicable Law, without the
necessity of execution of any amendment or new document. If any Lender shall
ever receive anything of value which is characterized as interest on the Loans
under applicable Law and which would, apart from this provision, be in excess of
the maximum nonusurious amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to
accelerate the payment of any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand. All interest paid or agreed to be
paid to the Lenders with respect to the Loans shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of the Loans does not exceed the maximum
nonusurious amount permitted by applicable Law.


3.7    Pro Rata Treatment.


Except to the extent otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Loan, each L/C Credit Extension, each payment of
interest, each payment of fees (other than administrative fees paid to the
Administrative Agent and fronting, documentary and processing fees paid to the
L/C Issuers), each conversion or continuation of any Revolving Loans and each
reduction in the Revolving Committed Amount, shall be allocated pro rata among
the relevant Lenders in accordance with their Pro Rata Shares; provided that, if
any Lender shall have failed to pay its Pro Rata Share of any Revolving Loan or
fund or purchase its Participation Interest, then any amount to which such
Lender would otherwise be entitled pursuant to this Section 3.7 shall instead be
payable to the Administrative Agent until the share of such Revolving Loan or
such Participation Interest not funded or purchased by such Lender has been
repaid. In the event any principal, interest, fee or other amount paid to any
Lender pursuant to this Credit Agreement or any other Credit Document is
rescinded or must otherwise be returned by the Administrative Agent, (a) such
principal, interest, fee or other amount that had been satisfied by such payment
shall be revived, reinstated and continued in full force and effect as if such
payment had not occurred and (b) such Lender shall, upon the request of the
Administrative Agent, repay to the Administrative Agent the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Administrative Agent until the date the Administrative Agent
receives such repayment at a rate per annum equal to the Federal Funds Rate if
repaid within two (2) Business Days after such request and thereafter the Base
Rate.


3.8    Sharing of Payments.


The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any
Revolving Loan, any Swing Line Loan, any L/C Obligations or any other obligation
owing to such Lender under this Credit Agreement through the exercise

38

--------------------------------------------------------------------------------




of a right of setoff, banker's lien or counterclaim, or pursuant to a secured
claim under Section 506 of the Bankruptcy Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable Debtor Relief Law or other similar Law or otherwise, or by any
other means, in excess of its Pro Rata Share of such payment as provided for in
this Credit Agreement, such Lender shall promptly pay in cash or purchase from
the other Lenders a participation in such Revolving Loans, Swing Line Loans, L/C
Obligations and other obligations in such amounts, and make such other
adjustments from time to time, as shall be equitable to the end that all Lenders
share such payment in accordance with their Pro Rata Shares. The Lenders further
agree among themselves that if payment to a Lender obtained by such Lender
through the exercise of a right of setoff, banker's lien, counterclaim or other
event as aforesaid shall be rescinded or must otherwise be returned, each Lender
which shall have shared the benefit of such payment shall, by payment in cash or
a repurchase of a participation theretofore sold, return its share of that
benefit (together with its share of any accrued interest payable with respect
thereto) to each Lender whose payment shall have been rescinded or otherwise
returned. The Borrower agrees that (a) any Lender so purchasing such a
participation may, to the fullest extent permitted by Law, exercise all rights
of payment, including setoff, banker's lien or counterclaim, with respect to
such participation as fully as if such Lender were a holder of such Revolving
Loan, Swing Line Loan, L/C Obligations or other obligation in the amount of such
participation and (b) the Borrower Obligations that have been satisfied by a
payment that has been rescinded or otherwise returned shall be revived,
reinstated and continued in full force and effect as if such payment had not
occurred. Except as otherwise expressly provided in this Credit Agreement, if
any Lender or the Administrative Agent shall fail to remit to any other Lender
an amount payable by such Lender or the Administrative Agent to such other
Lender pursuant to this Credit Agreement on the date when such amount is due,
such payments shall be made together with interest thereon for each date from
the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate. If under any applicable Debtor Relief Law or other similar
Law, any Lender receives a secured claim in lieu of a setoff to which this
Section 3.8 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 3.8 to share in the benefits of any recovery
on such secured claim.


Notwithstanding the foregoing, if there exists a Defaulting Lender, all amounts
received by such Defaulting Lender hereunder shall be applied in accordance with
Section 3.16(b).


3.9    Capital Adequacy.


If any Lender determines that any Change in Law has or would have the effect of
reducing the rate of return on the capital or assets of such Lender or any
corporation controlling such Lender as a consequence of such Lender's
obligations hereunder (taking into consideration its policies with respect to
capital adequacy, liquidity requirements and such Lender's desired return on
capital), then from time to time upon demand of such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction; provided
that, in determining to charge such additional amounts to the Borrower, such
Lender treats the Borrower substantially the same as other similarly situated
borrowers from such Lender.


3.10    Eurodollar Provisions.


If the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower) in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof or a LIBOR Market Index Rate
Swing Line Loan that (i) deposits in Dollars are not being offered to banks in
the applicable offshore interbank market for the applicable amount and Interest
Period of such Eurodollar Loan or such LIBOR Market Index Rate Swing Line Loan,
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for such Eurodollar Loan or the LIBOR Market Index Rate for such LIBOR
Market Index Rate Swing Line Loan, or (iii) the Eurodollar

39

--------------------------------------------------------------------------------




Rate for such Eurodollar Loan or the LIBOR Market Index Rate Swing Line Loan
does not adequately and fairly reflect the cost to the Lenders of funding such
Eurodollar Loan or such LIBOR Market Index Rate Swing Line Loan, the
Administrative Agent will promptly notify the Borrower and the Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Loans
or LIBOR Market Index Rate Swing Line Loans shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending Notice of Borrowing or Notice of
Continuation/Conversion with respect to Eurodollar Loans or LIBOR Market Index
Rate Swing Line Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of or, to the extent permitted hereunder,
conversion into a Base Rate Loan in the amount specified therein.


3.11    Illegality.


If any Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans the interest
rate on which is determined by reference to the Eurodollar Rate, or materially
restricts the authority of such Lender to purchase or sell, or to take deposits
of Dollars in the London interbank market, or to determine or charge interest
rates based upon the Eurodollar Rate, then, on notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender to
make or continue Eurodollar Loans or Base Rate Loan as to which the interest
rate is determined with reference to the Eurodollar Base Rate or to convert Base
Rate Loans to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand to the Borrower from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans as to which the interest rate is not determined with reference
to the Eurodollar Base Rate, either on the last day of the Interest Period
thereof, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion, the
Borrower shall also pay interest on the amount so prepaid or converted, together
with any amounts due with respect thereto pursuant to Section 3.14.


3.12    Requirements of Law.


If any Lender determines that as a result of any Change in Law, there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining Eurodollar Loans, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.12 any such increased costs or reduction in amount
resulting from (a) Indemnified Taxes or Other Taxes covered by Section 3.13 and
the imposition of or change in the rate of any Excluded Taxes and (b) the
Eurodollar Reserve Percentage covered by the definition of Eurodollar Rate),
then from time to time, upon demand of such Lender (through the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction in yield; provided
that, in determining to charge such additional amounts to the Borrower, such
Lender treats the Borrower substantially the same as other similarly situated
borrowers from such Lender.


3.13    Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be

40

--------------------------------------------------------------------------------




increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, the applicable Lender or the applicable L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.


(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.


(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
Borrower shall not be obligated to indemnify the Administrative Agent, any
Lender or any L/C Issuer for any amount in respect of any such penalties,
interest or reasonable expenses if written demand therefor was not made by the
Administrative Agent, such Lender or such L/C Issuer within 180 days from the
date on which such party makes payment for such penalties, interest or expenses;
provided further that the foregoing limitation shall not apply to any such
penalties, interest or reasonable expenses arising out of the retroactive
application of any such Indemnified Tax or Other Tax. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or a
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or a L/C Issuer, shall be
conclusive absent manifest error. In addition, the Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within ten (10) days
after demand therefor, for any incremental Taxes that may become payable by such
Administrative Agent, Lender (or its beneficial owners) or L/C Issuer as a
result of any failure of the Borrower to pay any Taxes when due to the
appropriate Governmental Authority or to deliver to such Administrative Agent,
pursuant to clause (d), documentation evidencing the payment of Taxes.


(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will

41

--------------------------------------------------------------------------------




enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than the
documentation described below) shall not be required if in the Lender's
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of the Lender. Without limiting the
generality of the foregoing, in the event that the Borrower is a resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:


(i)    duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party;


(ii)    duly completed copies of IRS Form W-8ECI;


(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN; or


(iv)    any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.


If a payment made to a Lender under any Credit Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with any
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall (A) enter into such agreements
with the IRS as necessary to establish an exemption from withholding under
FATCA; (B) comply with any certification, documentation, information, reporting
or other requirement necessary to establish an exemption from withholding under
FATCA; (C) provide any documentation reasonably requested by the Borrower or the
Administrative Agent sufficient for the Administrative Agent and the Borrower to
comply with their respective obligations, if any, under FATCA and to determine
that such Lender has complied such applicable requirements; and (D) provide a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Lender certifying that such Lender has
complied with any necessary requirements to establish an exemption from
withholding under FATCA. To the extent that the relevant documentation provided
pursuant to this paragraph is rendered obsolete or inaccurate in any material
respect as a result of changes in circumstances with respect to the status of a
Lender or a L/C Issuer, such Lender or such L/C Issuer shall, to the extent
permitted by applicable Law, deliver to the Borrower and the Administrative
Agent revised and/or updated documentation sufficient for the Borrower and the
Administrative Agent to confirm such Lender's or such L/C Issuer's compliance
with their respective obligations under FATCA.

42

--------------------------------------------------------------------------------






(f)    Treatment of Certain Refunds. If the Administrative Agent, a Lender or a
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified pursuant to this
Section (including additional amounts paid by the Borrower pursuant to this
Section), it shall pay to the applicable indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the applicable indemnifying party, upon
the request of the Administrative Agent, such Lender or such L/C Issuer, agrees
to repay the amount paid over pursuant to this Section (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Administrative Agent, any L/C Issuer
or any Lender be required to pay any amount to an indemnifying party pursuant to
this paragraph (f) the payment of which would place the Administrative Agent,
L/C Issuer or Lender in a less favorable net after-Tax position than the
Administrative Agent, L/C Issuer or Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require the
Administrative Agent, any Lender or any L/C Issuer to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.


(g)    Indemnification of the Administrative Agent. Each Lender and each L/C
Issuer shall indemnify the Administrative Agent within ten (10) days after
demand therefor, for the full amount of any Excluded Taxes attributable to such
Lender or such L/C Issuer that are payable or paid by the Administrative Agent,
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under any
Credit Document against any amount due to the Administrative Agent under this
paragraph (g). The agreements in this paragraph (g) shall survive the
resignation and/or replacement of the Administrative Agent.


(h)    Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Borrower Obligations and
the termination of the Commitment.


3.14    Compensation.


Upon the written demand of any Lender, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Loan on a day other than the last day of the Interest Period for such Eurodollar
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

43

--------------------------------------------------------------------------------






(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount previously requested by the
Borrower.


The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re‑employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out‑of‑pocket expenses
(including the reasonable fees and expenses of legal counsel) incurred and
reasonably attributable thereto.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.14, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded.
    
3.15    Determination and Survival of Provisions.


All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto and all amounts owing thereunder
shall be due and payable within ten Business Days of demand therefor. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods. Section 3.9 through 3.14,
inclusive, shall survive the termination of this Credit Agreement and the
payment of all Borrower Obligations.


3.16    Defaulting Lenders.


Notwithstanding anything to the contrary contained in this Credit Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 11.6.


(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise,
and including any amounts made available to the Administrative Agent for the
account of such Defaulting Lender pursuant to Section 11.2), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the applicable L/C Issuer and/or
the Swing Line Lender hereunder; third, if so determined by the Administrative
Agent or requested by the applicable L/C Issuer and/or the Swing Line Lender, to
be held as Cash Collateral for future funding obligations of such Defaulting
Lender of any Participation Interest in any Swing Line Loan or Letter of Credit;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Credit Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Credit Agreement; sixth, to the payment of any
amounts owing to the Administrative Agent, the Lenders, the applicable L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by the Administrative Agent, any Lender, any L/C

44

--------------------------------------------------------------------------------




Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender's breach of its obligations under this Credit Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Credit Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Revolving Loans or funded Participation
Interests in Swing Line Loans or Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such
Revolving Loans or funded Participation Interests in Swing Line Loans or Letters
of Credit were made at a time when the conditions set forth in Section 5 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of, and funded Participation Interests in Swing Line Loans or Letters of
Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Revolving Loans of, or funded Participation
Interests in Swing Line Loans or Letters of Credit owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 3.16(b) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


(c)    Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund Participation Interests in Letters of Credit or Swing Line Loans pursuant
to Section 2.2(c) and Section 2.7(b), the "Pro Rata Share" of each
Non-Defaulting Lender shall be computed without giving effect to the Commitment
of such Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists and (ii) the aggregate obligation
of each Non-Defaulting Lender to acquire, refinance or fund reallocated
Participation Interests in Letters of Credit and Swing Line Loans shall not
exceed the positive difference, if any, of (A) the Commitment of that
Non-Defaulting Lender minus (B) the aggregate outstanding principal amount of
such Lender's Revolving Loans and Participation Interests (without regard to any
such reallocation) in Letters of Credit and Swing Line Loans.


(d)    Cash Collateral for Letters of Credit. Promptly on demand by any L/C
Issuer or the Administrative Agent from time to time, the Borrower shall deliver
to the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure with respect to such L/C Issuer (after giving effect to
Section 3.16(c)) on terms reasonably satisfactory to the Administrative Agent
and such L/C Issuer (and such Cash Collateral shall be in Dollars). Any such
Cash Collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of such L/C Issuer) for the payment
and performance of each Defaulting Lender's Pro Rata Share of outstanding L/C
Obligations. Moneys in such account shall be applied by the Administrative Agent
to reimburse the applicable L/C Issuer immediately for each Defaulting Lender's
Pro Rata Share of any drawing under any Letter of Credit which has not otherwise
been reimbursed by the Borrower or such Defaulting Lender.


(e)    Prepayment of Swing Line Loans. Promptly on demand by the Swing Line
Lender or the Administrative Agent from time to time, the Borrower shall prepay
Swing Line Loans in an amount of all Fronting Exposure with respect to the Swing
Line Lender (after giving effect to Section 3.16(c)).


(f)    Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
Commitment Fee pursuant to Section 3.4 (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (ii) shall not be entitled to receive any L/C Fees
pursuant to Section 3.4(c) otherwise payable to the account of a Defaulting
Lender with respect to any Letter of Credit as to which such

45

--------------------------------------------------------------------------------




Defaulting Lender has not provided Cash Collateral or other credit support
arrangements satisfactory to the applicable L/C Issuer pursuant to
Section 3.16(d), but instead, the Borrower shall pay to the Non-Defaulting
Lenders the amount of such L/C Fees in accordance with the upward adjustments in
their respective Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 3.16(c), with the balance of such fee, if any, payable to the applicable
L/C Issuer for its own account.


(g)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any Cash Collateral), that
Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded Participation Interests in Letters of Credit and Swing
Line Loans to be held on a pro rata basis by the Lenders in accordance with
their Pro Rata Shares (without giving effect to Section 3.16(c)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender's
having been a Defaulting Lender.


SECTION 4


CONDITIONS PRECEDENT TO CLOSING


4.1    Closing Conditions.


The obligation of the Lenders to enter into this Credit Agreement and make the
initial Loans is subject to satisfaction of the following conditions:


(a)    Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement, (ii) the Notes, and (iii) all
other Credit Documents, each in form and substance reasonably acceptable to the
Lenders in their sole discretion.


(b)    Authority Documents. Receipt by the Administrative Agent of the
following:


(i)    Organizational Documents. Copies of the articles of incorporation of the
Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation and copies of the bylaws of the Borrower certified by a secretary or
assistant secretary (or the equivalent) of the Borrower to be true and correct
as of the Closing Date.


(ii)    Resolutions. Copies of resolutions of the board of directors of the
Borrower approving and adopting this Credit Agreement and the other Credit
Documents to which it is a party, the transactions contemplated herein and
therein and authorizing execution and delivery hereof and thereof, certified by
a secretary or assistant secretary (or the equivalent) of the Borrower to be
true and correct and in full force and effect as of the Closing Date.

46

--------------------------------------------------------------------------------






(iii)    Good Standing. Copies of certificates of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation.


(iv)    Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary (or the equivalent) of the Borrower to be true
and correct as of the Closing Date.


(c)    Opinions of Counsel. Receipt by the Administrative Agent of opinions of
counsel from counsel to the Borrower (which may include in-house counsel with
respect to matters of New Mexico law), in form and substance acceptable to the
Administrative Agent, addressed to the Administrative Agent and the Lenders and
dated as of the Closing Date.


(d)    Financial Statements. Receipt by the Administrative Agent of a copy of
(i) the annual consolidated financial statements (including balance sheets,
income statements and cash flow statements) of the Borrower and its Subsidiaries
for Fiscal Years 2009 and 2010, audited by independent public accountants of
recognized national standing, (ii) the consolidated balance sheet and income
statement of the Borrower and its Subsidiaries for the Fiscal Quarter ended
June 30, 2011, together with the related consolidated statement of income for
such Fiscal Quarter and a year to date statement of cash flows and (iii) such
other financial information regarding the Borrower as the Administrative Agent
may reasonably request.


(e)    Due Diligence. The Administrative Agent and the Lenders shall have
completed all due diligence with respect to the Borrower and its Subsidiaries
and the transactions contemplated by this Credit Agreement and the other Credit
Documents, in scope and determination reasonably satisfactory to the
Administrative Agent and the Lenders.


(f)    Material Adverse Effect. Since December 31, 2010, there shall have been
no development or event relating to or affecting the Borrower or any of its
Subsidiaries that has had or could be reasonably expected to have a Material
Adverse Effect and no Material Adverse Change in the facts and information
regarding the Borrower and its Subsidiaries as represented to date.


(g)    Absence of Market Disruption. There shall not have occurred a material
adverse change in or material disruption of conditions in the financial, banking
or capital markets which the Administrative Agent and the Arrangers, in their
sole discretion, deem material in connection with the syndication of the Credit
Agreement.


(h)    Litigation. There shall not exist any material order, decree, judgment,
ruling or injunction or any material pending or threatened action, suit,
investigation or proceeding against the Borrower or any of its Subsidiaries
except as represented to date.


(i)    Consents. All necessary governmental, shareholder and third party
consents and approvals, if any, with respect to this Credit Agreement and the
Credit Documents and the transactions contemplated herein and therein have been
received and no condition or Requirement of Law exists which would reasonably be
likely to restrain, prevent or impose any material adverse conditions on the
transactions contemplated hereby and by the other Credit Documents.


(j)    Officer's Certificates. Receipt by the Administrative Agent of a
certificate or certificates executed by an Authorized Officer of the Borrower as
of the Closing Date stating that (i) the Borrower and each of its Subsidiaries
are in compliance in all material respects with all existing

47

--------------------------------------------------------------------------------




material financial obligations and all material Requirements of Law, (ii) there
does not exist any material order, decree, judgment, ruling or injunction or any
material pending or threatened action, suit, investigation or proceeding against
the Borrower or any of its Subsidiaries, (iii) the financial statements and
information delivered to the Administrative Agent on or before the Closing Date
were prepared in good faith and in accordance with GAAP and (iv) immediately
after giving effect to this Credit Agreement, the other Credit Documents and all
the transactions contemplated herein or therein to occur on such date, (A) the
Borrower is Solvent, (B) no Default or Event of Default exists, (C) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, (D) since December 31,
2010, there has been no development or event relating to or affecting the
Borrower or any of its Subsidiaries that has had or could be reasonably expected
to have a Material Adverse Effect and there exists no event, condition or state
of facts that could result in or reasonably be expected to result in a Material
Adverse Change and (E) the Borrower is in compliance with the financial covenant
set forth in Section 7.2, as of June 30, 2011, as demonstrated in the Covenant
Compliance Worksheet attached to such certificate.


(k)    Existing Credit Agreement. Receipt by the Administrative Agent of
evidence that all amounts outstanding under the Existing Credit Agreement have
been paid in full and the commitments thereunder terminated or that such
payments will be made and commitments terminated simultaneously with the
execution and delivery of the Credit Documents.


(l)    Account Designation Letter. Receipt by the Administrative Agent of an
executed counterpart of the Account Designation Letter.


(m)     PATRIOT Act. The Borrower shall have provided to the Administrative
Agent and the Lenders the documentation and other information reasonably
requested by the Administrative Agent in order to comply with requirements of
the PATRIOT Act.


(n)    Fees and Expenses. Unless waived by the Person entitled thereto, payment
by the Borrower of all fees and expenses owed by them to the Administrative
Agent, the Arrangers and the Lenders on or before the Closing Date, including,
without limitation, as set forth in the Fee Letters.


(o)    Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.




SECTION 5


CONDITIONS TO ALL EXTENSIONS OF CREDIT


5.1    Funding Requirements.


In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Loans and the L/C Issuers shall not be obligated
to issue Letters of Credit unless:


(a)    Notice. The Borrower shall have delivered (i) in the case of any new
Revolving Loan, a Notice of Revolving Borrowing, duly executed and completed, by
the time specified in Section 2.1, (ii) in the case of any Letter of Credit, a
Letter of Credit Application, duly executed and completed, by the time specified
in Section 2.2 and (iii) in the case of any new Swing Line Loan, a Notice of
Swing Line Borrowing, duly executed and completed, by the time specified in
Section 2.7.

48

--------------------------------------------------------------------------------






(b)    Representations and Warranties. The representations and warranties made
by the Borrower in any Credit Document (other than the representation and
warranties in Section 6.7(a) (but only with respect to clause (a) of the
definition of Material Adverse Effect) and Section 6.9 of the Credit Agreement)
are true and correct in all material respects (except to the extent that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) at and as if made as of such date except to the extent
they expressly and exclusively relate to an earlier date.


(c)    No Default. No Default or Event of Default shall exist and be continuing
either prior to or after giving effect to such Credit Extension.


(d)    Availability. Immediately after giving effect to such Credit Extension
(and the application of the proceeds thereof), (i) the aggregate principal
amount of outstanding Revolving Loans plus the aggregate principal amount of
outstanding L/C Obligations plus the aggregate principal amount of outstanding
Swing Line Loans shall not exceed the Revolving Committed Amount, (ii) with
respect to each individual Lender, the sum of outstanding principal amount of
Revolving Loans of such Lender plus such Lender's Pro Rata Share of the
outstanding principal amount of L/C Obligations and Swing Line Loans shall not
exceed such Lender's Pro Rata Share of the Revolving Committed Amount, (iii) the
aggregate amount of L/C Obligations shall not exceed the Letter of Credit
Sublimit and (iv) the aggregate amount of Swing Line Loans shall not exceed the
Swing Line Sublimit.


The delivery of each Notice of Borrowing or a Letter of Credit Application shall
constitute a representation and warranty by the Borrower of the correctness of
the matters specified in subsections (b), (c) and (d) above.




SECTION 6


REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Credit
Agreement and to induce the Lenders to extend the credit contemplated hereby,
the Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:


6.1    Organization and Good Standing.


Each of the Borrower and its Subsidiaries (a) is a corporation, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified and in good standing as a foreign entity
authorized to do business in every other jurisdiction where the failure to so
qualify would have a Material Adverse Effect and (c) has the requisite power and
authority to own its properties and to carry on its business as now conducted
and as proposed to be conducted.


6.2    Due Authorization.


The Borrower (a) has the requisite power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents and to incur the
obligations herein and therein provided for and (b) has been authorized by all
necessary action to execute, deliver and perform this Credit Agreement and the
other Credit Documents.



49

--------------------------------------------------------------------------------




6.3    No Conflicts.


Neither the execution and delivery of this Credit Agreement and the other Credit
Documents, nor the consummation of the transactions contemplated herein and
therein, nor performance of and compliance with the terms and provisions hereof
and thereof by the Borrower will (a) violate or conflict with any provision of
its organizational documents, (b) violate, contravene or conflict with any law,
regulation (including without limitation, Regulation U and Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which it is a party or by which it may be
bound, the violation of which would have or would be reasonably expected to have
a Material Adverse Effect or (d) result in or require the creation of any Lien
upon or with respect to its properties.


6.4    Consents.


(a)     With respect to the initial Revolving Committed Amount and Maturity
Date, other than the filing of annual short-term financing plans with the New
Mexico Public Regulation Commission in the normal course of business, and such
Commission's actions thereon, no consent, approval, authorization or order of,
or filing, registration or qualification with, any court or Governmental
Authority or third party is required in connection with the execution, delivery
or performance of this Credit Agreement or any of the other Credit Documents
that has not been obtained or completed.


(b)     If the Revolving Committed Amount has been increased pursuant to Section
2.1(f) or the Maturity Date has been extended pursuant to Section 2.5, other
than the approval of the New Mexico Public Regulation Commission (which will
have been obtained before such increase of the Revolving Committed Amount or
extension of the Maturity Date may become effective), no consent, approval,
authorization or order of, or filing, registration or qualification with, any
court or Governmental Authority or third party is required in connection with
the execution, delivery or performance of this Credit Agreement or any of the
other Credit Documents that has not been obtained or completed.


6.5    Enforceable Obligations.


This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms, except as may be limited by Debtor Relief Laws or similar laws affecting
creditors' rights generally or by general equitable principles.


6.6    Financial Condition.


The financial statements delivered to the Lenders pursuant to Section 4.1(d) and
pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance with
GAAP except that the quarterly financial statements are subject to year-end
adjustments and have fewer footnotes than annual statements and (ii) present
fairly the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of such date and for such periods. No opinion
provided with respect to the Borrower's financial statements pursuant to
Section 7.1 (or as to any prior annual financial statements) has been withdrawn.



50

--------------------------------------------------------------------------------




6.7    No Material Change.


(a)    Since December 31, 2010, there has been no development or event relating
to or affecting the Borrower or any of its Subsidiaries which would have or
would reasonably be expected to have a Material Adverse Effect.


(b)    Since December 31, 2010, there has been no sale, transfer or other
disposition by the Borrower or any of its Subsidiaries of any material part of
its business or property, and no purchase or other acquisition by the Borrower
or any of its Subsidiaries of any business or property (including the Capital
Stock of any other Person) material in relation to the financial condition of
the Borrower or any of its Subsidiaries, in each case which is not (i) reflected
in the most recent financial statements delivered to the Lenders pursuant to
Section 4.1(d) or 7.1 or in the notes thereto or (ii) otherwise permitted by the
terms of this Credit Agreement and communicated to the Lenders.


6.8    No Default.


Neither the Borrower nor any of its Subsidiaries is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default
presently exists and is continuing.


6.9    Litigation.


There are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries which would have or
would reasonably be expected to have a Material Adverse Effect.


6.10    Taxes.


Each of the Borrower and its Subsidiaries has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of taxes shown to be due (including interest and penalties)
and has paid all other taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owed by it, except for such taxes which are not yet delinquent or that
are being contested in good faith and by proper proceedings, and against which
adequate reserves are being maintained in accordance with GAAP.


6.11    Compliance with Law.


Each of the Borrower and its Subsidiaries is in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, unless
such failure to comply would not have or would not reasonably be expected to
have a Material Adverse Effect.


6.12    ERISA.


Except as would not result or reasonably be expected to result in a Material
Adverse Effect:


(a)    Each Single Employer Plan has been maintained, operated, and funded in
compliance with its own terms and in material compliance with the provisions of
ERISA, the Code, and any other applicable federal or state laws, regulations and
published interpretations thereunder, except for any required amendments for
which the remedial amendment period as

51

--------------------------------------------------------------------------------




defined in Section 401(b) of the Code has not yet expired. Each Single Employer
Plan that is intended to be qualified under Section 401(a) of the Code has been
determined by the IRS to be so qualified, and each trust related to such plan
has been determined to be exempt under Section 501(a) of the Code except for
such plans that have not yet received determination letters but for which the
remedial amendment period for submitting a determination letter has not yet
expired. No liability has been incurred by the Borrower or any ERISA Affiliate
which remains unsatisfied for any taxes or penalties assessed with respect to
any Single Employer Plan or any Multiemployer Plan except for a liability that
could not reasonably be expected to have a Material Adverse Effect;


(b)    No ERISA Event has occurred or is reasonably expected to occur;


(c)    No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Single Employer Plan which has subjected or would be
reasonably likely to subject the Borrower or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which the
Borrower or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.


(d)    No proceeding, claim (other than a benefits claim in the ordinary course
of business), lawsuit and/or investigation is existing or, to the best of the
knowledge of the Borrower after due inquiry, threatened concerning or involving
(i) any employee welfare benefit plan (as defined in Section 3(1) of ERISA)
currently maintained or contributed to by the Borrower or any ERISA Affiliate (a
"Welfare Plan"), (ii) any Single Employer Plan or (iii) any Multiemployer Plan.


(e)    Each Welfare Plan to which Sections 601-609 of ERISA and Section 4980B of
the Code apply has been administered in compliance in all material respects with
such sections.


6.13    Use of Proceeds; Margin Stock.


The proceeds of the Credit Extensions hereunder will be used solely for the
purposes specified in Section 7.9. None of such proceeds will be used (a)(i) for
the purpose of purchasing or carrying any Margin Stock or (ii) for the purpose
of reducing or retiring any Indebtedness which was originally incurred to
purchase or carry Margin Stock, or (iii) for any other purpose that might
constitute this transaction a "purpose credit" within the meaning of Regulation
U or (b) for the acquisition of another Person unless the board of directors (or
other comparable governing body) or stockholders, as appropriate, of such Person
has approved such acquisition.


6.14    Government Regulation.


The Borrower is not an "investment company" registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.


6.15    Solvency.


The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.



52

--------------------------------------------------------------------------------




6.16    Disclosure.


Neither this Credit Agreement nor any financial statements delivered to the
Administrative Agent or the Lenders nor any other document, certificate or
statement furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein, taken as
a whole, not misleading.


6.17    Environmental Matters.


Except as would not result or reasonably be expected to result in a Material
Adverse Effect: (a) each of the properties of the Borrower and its Subsidiaries
(the "Properties") and all operations at the Properties are in substantial
compliance with all applicable Environmental Laws, (b) there is no undocumented
or unreported violation of any Environmental Law with respect to the Properties
or the businesses operated by the Borrower and its Subsidiaries (the
"Businesses") that the Borrower is aware of, and (c) there are no conditions
relating to the Businesses or Properties that have given rise to or would
reasonably be expected to give rise to a liability under any applicable
Environmental Laws or to any Environmental Claim.


6.18    Material Leases.


Set forth on Schedule 6.18 hereto is a complete and accurate list of the
Material Leases on the date hereof, showing the expiration date and annual
rental cost thereof. The Borrower is entitled to exercise all of the rights of
lessee purported to be granted to the Borrower under each such Material Lease.


6.19    Material Lease Interest Payments and Discount Rate.


Schedule 6.19 hereto, as most recently provided to the Administrative Agent,
sets forth the same (a) amounts with respect to the interest portion of payments
under the Material Leases and (b) discount rate used to calculate the net
present value of all amounts payable under the Material Leases as have been most
recently provided (or that the Borrower intends to provide shortly) to Moody's
and S&P or as have otherwise been agreed to by the Required Lenders.


6.20    Compliance with OFAC Rules and Regulations.


(a)    To the knowledge of the Borrower, none of the Borrower or any of its
Subsidiaries or their respective Affiliates is in violation of (or will take any
action that would violate) any of the country or list based economic and trade
sanctions administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.


(b)    None of the Borrower or any of its Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than
10% of its assets located in Sanctioned Entities, or (iii) derives more than 10%
of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any Loan will be used nor have
any been used to fund any operations in, finance any investments or activities
in or make any payments to, a Sanctioned Person or a Sanctioned Entity.


6.21    Compliance with FCPA.

53

--------------------------------------------------------------------------------






To the knowledge of the Borrower, each of the Borrower and its Subsidiaries is
in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et
seq., and any foreign counterpart thereto. To the knowledge of the Borrower,
none of the Borrower or its Subsidiaries has made a payment, offering, or
promise to pay, or authorized the payment of, money or anything of value (a) in
order to assist in obtaining or retaining business for or with, or directing
business to, any foreign official, foreign political party, party official or
candidate for foreign political office, (b) to a foreign official, foreign
political party or party official or any candidate for foreign political office,
and (c) with the intent to induce the recipient to misuse his or her official
position to direct business wrongfully to the Borrower or any of its
Subsidiaries or to any other Person, in violation of the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


6.22    Anti-Terrorism Laws.


Neither the Borrower nor any of its Subsidiaries is an "enemy" or an "ally of
the enemy" within the meaning of Section 2 of the Trading with the Enemy Act of
the United States of America (50 U.S.C. App. §§ 1 et seq.) (the "Trading with
the Enemy Act"). Neither any of the Borrower nor any of its Subsidiaries, to the
knowledge of the Borrower, is in violation of (a) the Trading with the Enemy
Act, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation
or executive order relating thereto or (c) the Act. None of the Borrower or its
Subsidiaries (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.


SECTION 7


AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full of all Borrower Obligations:


7.1    Information Covenants.


The Borrower will furnish, or cause to be furnished, to the Lenders:


(a)    Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each Fiscal Year, a consolidated balance
sheet and income statement of the Borrower and its Subsidiaries, as of the end
of such Fiscal Year, together with the related consolidated statements of income
and of cash flows for such Fiscal Year, setting forth in comparative form
figures for the preceding Fiscal Year, all such financial information described
above to be in reasonable form and detail and, in each case, audited by
independent certified public accountants of recognized national standing
reasonably acceptable to the Required Lenders and whose opinion shall be
furnished to the Lenders, and shall be to the effect that such financial
statements have been prepared in accordance with GAAP (except for changes with
which such accountants concur) and shall not be limited as to the scope of the
audit or qualified in any respect.


(b)    Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each Fiscal Quarter (other than the fourth
Fiscal Quarter), a consolidated balance sheet and income statement of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter, together
with the related consolidated statement of income for such Fiscal Quarter and a
year to date statement of cash flows, in each case setting forth in comparative
form figures for the corresponding period of the preceding Fiscal Year, all such
financial information described above to

54

--------------------------------------------------------------------------------




be in reasonable form and detail and reasonably acceptable to the Required
Lenders, and, in each case, accompanied by a certificate of a Financial Officer
of the Borrower to the effect that such quarterly financial statements fairly
present in all material respects the financial condition of such Person and have
been prepared in accordance with GAAP, subject to changes resulting from audit
and normal year-end audit adjustments and except that the quarterly financial
statements have fewer footnotes than annual statements.


(c)    Officer's Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a
Financial Officer substantially in the form of Exhibit 7.1(c): (i) setting forth
calculations demonstrating compliance by the Borrower with the financial
covenant set forth in Section 7.2 as of the end of such fiscal period and
(ii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto.


(d)    Reports. Notice of the filing by the Borrower of any Form 10-Q, Form 10-K
or Form 8-K with the SEC promptly upon the filing thereof and copies of all
financial statements, proxy statements, notices and reports as the Borrower
shall send to its shareholders concurrently with the mailing of any such
statements, notices or reports to its shareholders.


(e)    Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Administrative Agent within ten days of (i) the
occurrence of a Default or Event of Default, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto and
(ii) the occurrence of any of the following with respect to the Borrower or any
of its Subsidiaries (A) the pendency or commencement of any litigation,
arbitration or governmental proceeding against the Borrower or any of its
Subsidiaries which, if adversely determined, would have or would reasonably be
expected to have a Material Adverse Effect, (B) one or more judgments, orders,
or decrees shall be entered against the Borrower or any of its Subsidiaries
involving a liability of $5,000,000 or more, in the aggregate or (C) the
institution of any proceedings against the Borrower or any of its Subsidiaries
with respect to, or the receipt of notice by such Person of potential liability
or responsibility for violation or alleged violation of, any federal, state or
local law, rule or regulation (including, without limitation, any Environmental
Law), the violation of which would have or would reasonably be expected to have
a Material Adverse Effect.


(f)    ERISA. Upon the Borrower or any ERISA Affiliate obtaining knowledge
thereof, the Borrower will give written notice to the Administrative Agent
promptly (and in any event within ten days) of any of the following which would
result in or reasonably would be expected to result in a Material Adverse
Effect: (i) any unfavorable determination letter from the IRS regarding the
qualification of a Single Employer Plan under Section 401(a) of the Code (along
with a copy thereof), (ii) all notices received by the Borrower or any ERISA
Affiliate of the PBGC's intent to terminate any Single Employer Plan or to have
a trustee appointed to administer any Single Employer Plan, (iii) with respect
to any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against the Borrower or any of
its ERISA Affiliates, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA); or
(iv) the Borrower obtaining knowledge or reason to know that the Borrower or any
ERISA Affiliate has filed or intends to file a notice of intent to terminate any
Single Employer Plan under a distress termination within the meaning of Section
4041(c) of ERISA. Promptly upon request, the Borrower shall furnish the Lenders
with such additional information concerning any Single Employer Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the

55

--------------------------------------------------------------------------------




Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
"plan year" (within the meaning of Section 3(39) of ERISA).


(g)    Debt Ratings. Prompt notice of any change in its Debt Ratings.


(h)    Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Lenders may reasonably request.


Documents required to be delivered pursuant to Section 7.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 11.1; or (ii)
on which such documents are posted on the Borrower's behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the Officer's
Certificate required by Section 7.1(c) to the Administrative Agent. Except for
such Officer's Certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.


7.2    Financial Covenant.


The ratio of (a) Consolidated Indebtedness to (b) Consolidated Capitalization
shall be less than or equal to 0.65 to 1.0. For purposes of such calculation the
portion of Consolidated Indebtedness attributable to obligations under Material
Leases shall be the net present value (using (i) the discount rate (A) set forth
in Schedule 6.19, so long as Schedule 6.19 specifies the same relevant discount
rate as is used in calculating such net present value provided to Moody's and
S&P or (B) the discount rate used in calculating such net present value provided
to Moody's and S&P or (ii) any such other rate as shall be proposed by the
Borrower (and agreed upon by the Required Lenders) of all amounts payable under
the Material Leases.


7.3    Preservation of Existence and Franchises.


(a)    The Borrower will do (and will cause each of its Subsidiaries to do) all
things necessary to preserve and keep in full force and effect its existence and
rights, franchises and authority.


(b)    The Borrower will maintain (and will cause each of its Subsidiaries to
maintain) its properties in good condition and not waste or otherwise permit
such properties to deteriorate, reasonable wear and tear excepted.



56

--------------------------------------------------------------------------------




7.4    Books and Records.


The Borrower will keep (and will cause each of its Subsidiaries to keep)
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).


7.5    Compliance with Law.


(a)    The Borrower will comply (and will cause each of its Subsidiaries to
comply) with all laws (including, without limitation, all Environmental Laws and
ERISA laws), rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its properties, if
the failure to comply would have or would reasonably be expected to have a
Material Adverse Effect.


(b)    Without limiting clause (a) above, the Borrower will, and will cause each
of its Subsidiaries to, ensure that no person who owns a controlling interest in
or otherwise controls the Borrower or any Subsidiary is or shall be (i) listed
on the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control ("OFAC"), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (ii) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders.


(c)    Without limiting clause (a) above, the Borrower will, and will cause each
of its Subsidiaries to, use commercially reasonable efforts to comply with the
Bank Secrecy Act ("BSA") and all other applicable anti-money laundering laws and
regulations.


7.6    Payment of Taxes and Other Indebtedness.


The Borrower will (and will cause each of its Subsidiaries to) pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) all of its other Indebtedness as it shall become due (to
the extent such repayment is not otherwise prohibited by this Credit Agreement);
provided, however, that the Borrower and its Subsidiaries shall not be required
to pay any such tax, assessment, charge, levy, claim or Indebtedness which is
being contested in good faith by appropriate proceedings and as to which
adequate reserves therefor have been established in accordance with GAAP, unless
the failure to make any such payment (i) would give rise to an immediate right
to foreclose or collect on a Lien securing such amounts or (ii) would have or
would be reasonably expected to have a Material Adverse Effect.


7.7    Insurance.


The Borrower will (and will cause each of its Subsidiaries to) at all times
maintain in full force and effect insurance (including worker's compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.


7.8    Performance of Obligations.


The Borrower will perform (and will cause each of its Subsidiaries to perform)
in all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.



57

--------------------------------------------------------------------------------




7.9    Use of Proceeds.


The proceeds of the Credit Extensions may be used solely (a) to repay amounts
under the Existing Credit Agreement, (b) to pay fees and expenses required by
the Credit Document, (c) for letters of credit, and (d) for general corporate
purposes of the Borrower (including, but not limited to, working capital,
commercial paper and capital expenditures).


7.10    Audits/Inspections.


Upon reasonable notice and during normal business hours, the Borrower will
permit representatives appointed by the Administrative Agent or the Lenders,
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect the Borrower's property, including its books and
records, its accounts receivable and inventory, the Borrower's facilities and
its other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Administrative Agent or such Lender or its representatives to
investigate and verify the accuracy of information provided to it and to discuss
all such matters with the officers, employees and representatives of the
Borrower; provided, that an officer or authorized agent of the Borrower shall be
present during any such discussions between the officers, employees or
representatives of the Borrower and the representatives of the Administrative
Agent or any Lender.




SECTION 8


NEGATIVE COVENANTS


Unless otherwise approved in writing by the Required Lenders, the Borrower
covenants and agrees that, until the termination of the Commitments, the
termination or expiration of all Letters of Credit and the payment in full of
all Borrower Obligations:


8.1    Nature of Business.


The Borrower will not materially alter the character of its business from that
conducted as of the Closing Date.


8.2    Consolidation and Merger.


The Borrower will not (a) enter into any transaction of merger or (b)
consolidate, liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that, so long as no Default or Event of Default shall
exist or be caused thereby, a Person may be merged or consolidated with or into
the Borrower so long as the Borrower shall be the continuing or surviving
Person.


8.3    Sale or Lease of Assets.


The Borrower will not (nor will it permit its Subsidiaries to) sell, lease,
transfer or otherwise dispose of, any of its assets (including, without
limitation, all or substantially all of its assets, whether in one transaction
or a series of related transactions) except (a) sales or transfers of accounts
receivable and related rights to payment in connection with a State Approved
Environmental Improvements Securitization and other sales and transfers of
accounts receivable and related rights to payment so long as such other sales
and transfers are non-recourse to the Borrower (other than with respect to
Standard Securitization Undertakings) and are otherwise on commercially
reasonable terms; (b) sales of assets

58

--------------------------------------------------------------------------------




(excluding those permitted in clause (a) hereof) for fair value, if the
aggregate value of all such transactions in any calendar year, does not exceed
25% of the book value of Total Assets, as calculated as of the end of the most
recent Fiscal Quarter; and (c) sale, lease, transfer or other disposition, at
less than fair value, of any other assets, provided that the aggregate book
value of such assets shall not exceed $10,000,000 in any calendar year.


8.4    Affiliate Transactions.


The Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any Affiliate other than
on terms and conditions substantially as favorable as would be obtainable in a
comparable arm's-length transaction with a Person other than an Affiliate.


8.5    Liens.


The Borrower will not (nor will it permit its Subsidiaries to) contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, securing any Indebtedness other than the
following: (a) Liens securing Borrower Obligations, including Liens on cash or
deposits granted in favor of the Swing Line Lender or a L/C Issuer to Cash
Collateralize any Defaulting Lender's participation in Letters of Credit or
Swing Line Loans, (b) Liens for taxes not yet due or Liens for taxes being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established (and as to which the
property subject to any such Lien is not yet subject to foreclosure, sale or
loss on account thereof), (c) Liens in respect of property imposed by law
arising in the ordinary course of business such as materialmen's, mechanics',
warehousemen's, carrier's, landlords' and other nonconsensual statutory Liens
which are not yet due and payable, which have been in existence less than 90
days or which are being contested in good faith by appropriate proceedings for
which adequate reserves determined in accordance with GAAP have been established
(and as to which the property subject to any such Lien is not yet subject to
foreclosure, sale or loss on account thereof), (d) pledges or deposits made in
the ordinary course of business to secure payment of worker's compensation
insurance, unemployment insurance, pensions or social security programs,
(e) Liens arising from good faith deposits in connection with or to secure
performance of tenders, bids, leases, government contracts, performance and
return‑of‑money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds,
(g) easements, rights‑of‑way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
property for its intended purposes, (h) judgment Liens that would not constitute
an Event of Default, (i) Liens arising by virtue of any statutory or common law
provision relating to banker's liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a creditor depository
institution, (j) any Lien created or arising over any property which is
acquired, constructed or created by the Borrower or its Subsidiaries, but only
if (i) such Lien secures only principal amounts (not exceeding the cost of such
acquisition, construction or creation) raised for the purposes of such
acquisition, construction or creation, together with any costs, expenses,
interest and fees incurred in relation thereto or a guarantee given in respect
thereof, (ii) such Lien is created or arises on or before 180 days after the
completion of such acquisition, construction or creation, (iii) such Lien is
confined solely to the property so acquired, constructed or created and any
improvements thereto and (iv) the aggregate principal amount of all Indebtedness
secured by such Liens shall not exceed $25,000,000 at any one time outstanding,
(k) any Lien on Margin Stock, (l) the assignment of, or Liens on, accounts
receivable and related rights to payment in connection with (i) a State Approved
Environmental Improvements Securitization or (ii) any other accounts receivable
securitization so long as such other securitization is non-recourse to the
Borrower (other than with respect

59

--------------------------------------------------------------------------------




to Standard Securitization Undertakings) and is otherwise on commercially
reasonable terms, and the filing of related financing statements under the
Uniform Commercial Code of the applicable jurisdictions, (m) the assignment of,
or Liens on, demand, energy or wheeling revenues, or on capacity reservation or
option fees, payable to the Borrower with respect to any wholesale electric
service or transmission agreements, the assignment of, or Liens on, revenues
from energy services contracts, and the assignment of, or Liens on, capacity
reservation or option fees payable to the Borrower with respect to asset sales
permitted herein, (n) any extension, renewal or replacement (or successive
extensions, renewals or replacements), as a whole or in part, of any Liens
referred to in the foregoing clauses (a) through (m), for amounts not exceeding
the principal amount of the Indebtedness secured by the Lien so extended,
renewed or replaced, provided that such extension, renewal or replacement Lien
is limited to all or a part of the same property or assets that were covered by
the Lien extended, renewed or replaced (plus improvements on such property or
assets), (o) Liens on Property that is subject to a Material Lease that is
classified as an operating lease as of the Closing Date but which is
subsequently converted into a capital lease, (p) Liens securing obligations
under Hedging Agreements entered into in the ordinary course of business and not
for speculative purposes, and (q) Liens on Property, in addition to those
otherwise permitted by clauses (a) through (p) above, securing, directly or
indirectly, Indebtedness or obligations arising pursuant to other agreements
entered into in the ordinary course of business which do not exceed, in the
aggregate at any one time outstanding, $25,000,000.


8.6    Accounting Changes.


The Borrower will not (nor will it permit any of its Subsidiaries to) make or
permit, any change in accounting policies or reporting practices, except as
required by GAAP, or as permitted by GAAP, if the amounts involved are not
material.




SECTION 9


EVENTS OF DEFAULT


9.1    Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an "Event of Default"):


(a)    Payment. The Borrower shall: (i) default in the payment when due of any
principal of any of the Loans or L/C Obligations; or (ii) default, and such
default shall continue for three or more Business Days, in the payment when due
of any interest on the Loans or L/C Obligations or of any fees or other amounts
owing hereunder, under any of the other Credit Documents or in connection
herewith or therewith.


(b)    Representations. Any representation, warranty or statement made or deemed
to be made by the Borrower herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was deemed to have been made.


(c)    Covenants. The Borrower shall:


(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(e)(i), 7.2, 7.3(a) (solely with respect to
the existence of the Borrower), 7.9, 7.10 or 8.1 through 8.6 inclusive; or

60

--------------------------------------------------------------------------------






(ii)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Credit Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least 10
days after the earlier of the Borrower becoming aware of such default or notice
thereof given by the Administrative Agent.


(d)    Credit Documents. Any Credit Document shall fail to be in force and
effect or the Borrower shall so assert or any Credit Document shall fail to give
the Administrative Agent or the Lenders the rights, powers, liens and privileges
purported to be created thereby.


(e)    Bankruptcy, etc. The occurrence of any of the following with respect to
the Borrower or any of its Subsidiaries (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Borrower or any of its Subsidiaries in an involuntary case under
any applicable Debtor Relief Law now or hereafter in effect, or appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or any of its Subsidiaries or for any substantial part
of their property or ordering the winding up or liquidation of its affairs; or
(ii) an involuntary case under any applicable Debtor Relief Law now or hereafter
in effect is commenced against the Borrower or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) the Borrower or any of its Subsidiaries shall commence a voluntary case
under any applicable Debtor Relief Law now or hereafter in effect, or consent to
the entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
any substantial part of its property or make any general assignment for the
benefit of creditors; or (iv) the Borrower or any of its Subsidiaries admit in
writing its inability to pay its debts generally as they become due or any
action shall be taken by any Person in furtherance of any of the aforesaid
purposes.


(f)    Defaults under Other Agreements.


(i)    The Borrower or any of its Subsidiaries shall default in the due
performance or observance (beyond the applicable grace period with respect
thereto) of any material obligation or condition of any contract or lease to
which it is a party, if such default would have or would reasonably be expected
to have a Material Adverse Effect.


(ii)    With respect to any Indebtedness of the Borrower or any of its
Subsidiaries (other than Indebtedness outstanding under this Credit Agreement)
in excess of $20,000,000 in the aggregate (A) the Borrower or such Subsidiary
shall (x) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to such Indebtedness, or (y) default
(after giving effect to any applicable grace period) in the observance or
performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause or permit the
holder or the holders of such Indebtedness (or any trustee or agent on behalf of
such holders) to cause (determined without regard to whether any notice or lapse
of time is required) such Indebtedness to become due prior to its stated
maturity; or (B) such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
prior to the stated maturity thereof; or (C) such Indebtedness shall mature and
remain unpaid.

61

--------------------------------------------------------------------------------






(g)    Judgments. Any judgment, order or decree involving a liability of
$20,000,000 or more, or one or more judgments, orders, or decrees involving a
liability of $40,000,000 or more, in the aggregate, shall be entered against the
Borrower or any of its Subsidiaries and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period ending on the first
to occur of (i) the last day on which such judgment, order or decree becomes
final and unappealable and, where applicable, with the status of a judicial lien
or (ii) 60 days; provided that if such judgment, order or decree provides for
periodic payments over time then the Borrower or such Subsidiary shall have a
grace period of 30 days with respect to each such periodic payment.


(h)    ERISA. The occurrence of any of the following events or conditions (i) an
ERISA Event or (ii) the Borrower or any ERISA Affiliate fails to make full
payment when due of all amounts which, under the provisions of any Single
Employer Plan or Sections 412 or 430 of the Code, the Borrower or any ERISA
Affiliate is required to pay as contributions thereto and which are in excess of
the Threshold Amount.


(i)    Change of Control. There shall occur a Change of Control.


9.2    Acceleration; Remedies.


Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or, upon the request and direction of the Required
Lenders, shall take the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for herein:


(a)    Termination of Commitments. Declare the Commitments and the obligation of
the L/C Issuers to make L/C Credit Extensions terminated whereupon the
Commitments and the obligation of the L/C Issuers to make L/C Credit Extensions
shall be immediately terminated.


(b)    Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, all L/C Obligations and any and all other
Borrower Obligations of any and every kind owing by the Borrower to the
Administrative Agent or the Lenders under the Credit Documents to be due,
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.


(c)    Cash Collateral. Direct the Borrower to Cash Collateralize (and the
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default under Section 9.1(e), it will immediately Cash Collateralize)
L/C Obligations in respect of subsequent drawings under all then outstanding
Letters of Credit in an amount equal to the then outstanding principal amount of
L/C Obligations.


(d)    Enforcement of Rights. To the extent permitted by Law enforce any and all
rights and interests created and existing under applicable Law and under the
Credit Documents, including, without limitation, all rights of set‑off.


Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments and any obligation of the L/C Issuers
to make L/C Credit Extensions shall automatically terminate and all Loans, all
L/C Obligations, all accrued interest in respect thereof, all accrued and unpaid
fees and other Borrower Obligations owing to the Administrative Agent and the
Lenders hereunder shall immediately become due and payable without the giving of
any notice or other action by the Administrative Agent or the Lenders, which
notice or other action is expressly waived by the Borrower.



62

--------------------------------------------------------------------------------




Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by Law, a
separate right of payment and shall be considered a separate "creditor" holding
a separate "claim" within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.


9.3    Allocation of Payments After Event of Default.


Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuation of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:


FIRST, to the payment of all reasonable out‑of‑pocket costs and expenses
(including the reasonable fees and expenses of legal counsel) of the
Administrative Agent, the L/C Issuers or any of the Lenders in connection with
enforcing the rights of the Administrative Agent, the L/C Issuers and the
Lenders under the Credit Documents, ratably among them in proportion to the
amounts described in this clause "FIRST" payable to them;


SECOND, to payment of any fees owed to the Administrative Agent, the Swing Line
Lender, the L/C Issuers or any Lender, ratably among them in proportion to the
amounts described in this clause "SECOND" payable to them;


THIRD, to the payment of all accrued interest payable to the Lenders, the Swing
Line Lender and the L/C Issuers hereunder, ratably among them in proportion to
the amounts described in this clause "THIRD" payable to them;


FOURTH, to the payment of the outstanding principal amount of the Revolving
Loans, the Swing Line Loans and L/C Obligations, ratably among them in
proportion to the amounts described in this clause "FOURTH" payable to them;


FIFTH, to the Administrative Agent, for the account of the L/C Issuers, to Cash
Collateralize that portion of the L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;


SIXTH, to all other Borrower Obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses "FIRST" through
"FIFTH" above, ratably among the holders of such Borrower Obligations in
proportion to the amounts described in this clause "SIXTH" payable to them; and


SEVENTH, the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.


Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause "FIFTH" above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Borrower
Obligations, if any, in the order set forth above.





63

--------------------------------------------------------------------------------




SECTION 10


AGENCY PROVISIONS


10.1    Appointment and Authority.


Each of the Lenders and each L/C Issuer hereby irrevocably appoints Wells Fargo
Bank, National Association to act on its behalf as the Administrative Agent
hereunder and under the other Credit Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions.


10.2    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


10.3    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and


(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, its Subsidiaries or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as

64

--------------------------------------------------------------------------------




shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.6 and
9.2) or (b) in the absence of its own gross negligence or willful misconduct.
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or a L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 4 or Section 5 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.


10.4    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or a L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


10.5    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Parties. The
exculpatory provisions of this Section shall apply to any such sub‑agent and to
the Agent-Related Parties of the Administrative Agent and any such sub‑agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


10.6    Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such

65

--------------------------------------------------------------------------------




appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuers directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Credit Documents, the
provisions of this Section and Section 11.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Agent Related Persons in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Any resignation by Wells Fargo Bank, National Association as Administrative
Agent pursuant to this Section shall also constitute its resignation as a L/C
Issuer and Swing Line Lender. Upon the acceptance of a successor's appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (iii) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.


10.7    Non‑Reliance on Administrative Agent and Other Lenders.


Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Agent-Related Persons and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Credit Agreement. Each Lender and each L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Agent-Related Persons and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.


10.8    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or a L/C Issuer hereunder.



66

--------------------------------------------------------------------------------




10.9    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Borrower Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.2(i) and (k), 3.4 and 11.5) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuers to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.4 and 11.5.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuers any plan of reorganization, arrangement, adjustment or composition
affecting the Borrower Obligations or the rights of any Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender in any
such proceeding.




SECTION 11


MISCELLANEOUS


11.1    Notices; Effectiveness; Electronic Communication.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

67

--------------------------------------------------------------------------------






(i)    if to the Borrower, the Administrative Agent or a L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.1; and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Section 2 if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)    Borrower Materials/The Platform. The Borrower hereby acknowledges that
(i) the Administrative Agent and/or the Arrangers will make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, "Borrower Materials") by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
"Platform"). THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Parties
(collectively, the "Agent Parties") have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower's or the Administrative Agent's transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims,

68

--------------------------------------------------------------------------------




damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuers may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuers. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.


(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Notices of Borrowing) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuers, each Lender and the
Agent-Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.


11.2    Right of Set‑Off.


In addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender, each L/C Issuer and the Swing Line Lender is authorized at any
time and from time to time, without presentment, demand, protest or other notice
of any kind (all of which rights being hereby expressly waived), to set‑off and
to appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender, such L/C Issuer or the
Swing Line Lender (including, without limitation, branches, agencies or
Affiliates of such Lender, such L/C Issuer or the Swing Line Lender wherever
located) to or for the credit or the account of the Borrower against obligations
and liabilities of the Borrower to the Lenders hereunder, under the Notes, the
other Credit Documents or otherwise, irrespective of whether the Administrative
Agent, the Lenders, the L/C Issuers or the Swing Line Lender shall have made any
demand hereunder and although such obligations, liabilities or claims, or any of
them, may be contingent or unmatured, and any such set‑off shall be deemed to
have been made immediately upon the occurrence of an Event of Default even
though such charge is made or entered on the books of such Lender subsequent
thereto. The Borrower hereby agrees that any Person purchasing a participation
in the Revolving Loans and Commitments hereunder pursuant to Sections 3.8 or
11.3(d) may exercise all rights of set‑off with respect to its participation
interest as fully as if such Person were a Lender hereunder.


11.3    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns

69

--------------------------------------------------------------------------------




permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Agent-Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that


(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;


(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned;


(iii)    no consent shall be required for any assignment to an Eligible Assignee
except to the extent required by paragraph (b)(i) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

70

--------------------------------------------------------------------------------






(C)    the consents of the L/C Issuers and the Swing Line Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any
assignment.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment (provided,
that only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender), and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made to (x)
the Borrower or any of the Borrower's Affiliates or Subsidiaries or (y) any
Defaulting Lender or any of its Subsidiaries.


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender's rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.9, 3.12,
3.13, 3.14, and 11.5(b) with respect to facts and circumstances occurring prior
to the effective date of such assignment. Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the L/C Issuers at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or substantive change to the
Credit Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Credit Agreement (including all or
a portion of its

71

--------------------------------------------------------------------------------




Commitment and/or the Loans (including such Lender's participations in L/C
Obligations) owing to it); provided that (i) such Lender's obligations under
this Credit Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Lenders and
the L/C Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Credit
Agreement. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
the Credit Documents (the "Participant Register"); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.9, 3.12 3.13 and 3.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 3.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 3.8 as
though it were a Lender.


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.9, 3.12, 3.13, or 3.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.13 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.13(e) as though it were a
Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)    Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic

72

--------------------------------------------------------------------------------




Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a "Granting Lender") may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an "SPC")
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Credit Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Credit Agreement (including its
obligations under Section 3.9, 3.12, 3.12 and 3.14), (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Credit Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Credit Document, remain the lender of record hereunder.
The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (A) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (B) disclose on a confidential basis any non‑public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or guarantee or credit or liquidity enhancement to such SPC.


11.4    No Waiver; Remedies Cumulative.


No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.


11.5    Attorney Costs, Expenses, Taxes and Indemnification by Borrower.


(a)    The Borrower agrees (i) to pay or reimburse the Administrative Agent and
the Arrangers for all costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Credit Agreement and
the other Credit Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable

73

--------------------------------------------------------------------------------




fees and expenses of legal counsel, and (ii) to pay or reimburse the
Administrative Agent and each Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Credit Agreement or the other Credit Documents
(including all such costs and expenses incurred during any "workout" or
restructuring in respect of the Borrower Obligations and during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
reasonable fees and expenses of legal counsel. The foregoing costs and expenses
shall include all search, filing, recording, and appraisal charges and fees and
taxes related thereto, and other out‑of‑pocket expenses incurred by the
Administrative Agent and the Arrangers and the cost of independent public
accountants and other outside experts retained by the Administrative Agent, the
Arrangers or any Lender. Other than costs and expenses payable in connection
with the closing of the transactions contemplated by this Credit Agreement
pursuant to this Section 11.5(a) (which shall be payable on the Closing Date
unless otherwise agreed by the Administrative Agent and the Arrangers), all
amounts due under this Section 11.5 shall be payable within ten Business Days
after demand therefor. The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Borrower Obligations.


(b)    Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent‑Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys‑in‑fact (collectively the "Indemnitees") from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
the reasonable fees and expenses of legal counsel) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Credit Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by a
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (iii) any actual or alleged presence or
release of Hazardous Substances on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary of the Borrower, or any
Environmental Claim related in any way to the Borrower or any Subsidiary of the
Borrower, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding),
whether brought by a third party or by the Borrower or any Subsidiary, and
regardless of whether any Indemnitee is a party thereto or (v) any civil penalty
or fine assessed by Office of Foreign Assets Control (the "OFAC") against, and
all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof, by the Administrative Agent or any
Lender as a result of conduct of the Borrower that violates a sanction enforced
by OFAC (all the foregoing, collectively, the "Indemnified Liabilities"), in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Credit Agreement, nor shall any

74

--------------------------------------------------------------------------------




Indemnitee have any liability for any special, punitive, indirect or
consequential damages relating to this Credit Agreement or any other Credit
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date).


(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under subsection (a) or (b) of this Section to be paid by it
to the Administrative Agent (or any sub‑agent thereof), a L/C Issuer, the Swing
Line Lender or any Agent-Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub‑agent),
such L/C Issuer, the Swing Line Lender or such Agent-Related Party, as the case
may be, such Lender's Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub‑agent), such L/C
Issuer or the Swing Line Lender in its capacity as such, or against any
Agent-Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub‑agent), such L/C Issuer or the Swing Line Lender in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 3.2(d).


All amounts due under this Section 11.5 shall be payable within ten Business
Days after demand therefor. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Borrower Obligations.


11.6    Amendments, Etc.


No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Borrower therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


(a)    waive any condition set forth in Section 4.1 without the written consent
of each Lender;


(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.2) without the written consent of
such Lender;


(c)    postpone any date fixed by this Credit Agreement or any other Credit
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Revolving Committed Amount hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby;


(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.6) any fees or other amounts payable hereunder or under any other
Credit Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of "Default Rate" or to waive any
obligation to pay interest or L/C Fees at the Default Rate;

75

--------------------------------------------------------------------------------






(e)    change Section 3.8 or Section 9.3 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(f)    change any provision of this Section or the definition of "Required
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or


(g)    release the Borrower from its obligations, or consent to the assignment
or transfer by the Borrower of any of its rights and obligations under (or in
respect of) the Credit Documents without the written consent of each Lender;


and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of a L/C Issuer under this Credit
Agreement or any other agreement relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this Credit
Agreement or any other Credit Document; (iii) Section 11.3(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; (iv) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Credit Agreement and (v) a Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.


11.7    Counterparts.


This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed signature
page of this Credit Agreement by facsimile transmission or other secure
electronic format (.pdf) shall be effective as delivery of a manually executed
counterpart hereof.


11.8    Headings.


The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.


11.9    Survival of Indemnification and Representations and Warranties.


(a)    Survival of Indemnification. All indemnities set forth herein shall
survive the execution and delivery of this Credit Agreement, the making of any
Credit Extension and the repayment of the Loans and other Borrower Obligations
and the termination of the Commitments hereunder.


(b)    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the

76

--------------------------------------------------------------------------------




Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Borrower
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.


11.10    Governing Law; Venue; Service.


(a)    THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5‑1401 AND 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES). Any legal
action or proceeding with respect to this Credit Agreement or any other Credit
Document may be brought in the courts of the State of New York or of the United
States for the Southern District of New York and appellate courts thereof, and,
by execution and delivery of this Credit Agreement, the Borrower hereby
irrevocably accepts for itself and in respect of its Property, generally and
unconditionally, the jurisdiction of such courts.


(b)    The Borrower irrevocably consents to the service of process in any action
or proceeding with respect to this Credit Agreement or any other Credit Document
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to it at the address for notices pursuant to Section 11.1, such service
to become effective ten days after such mailing. Nothing herein shall affect the
right of a Lender to serve process in any other manner permitted by Law.


11.11    Waiver of Jury Trial; Waiver of Consequential Damages.


EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. Each of the parties to this Credit
Agreement agrees not to assert any claim against any other party hereto,
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated herein and in
the other Credit Documents.


11.12    Severability.


If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


11.13    Further Assurances.


The Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as is necessary to carry out the
intent of this Credit Agreement and the other Credit Documents.



77

--------------------------------------------------------------------------------




11.14    Confidentiality.


Each of the Administrative Agent, the Lenders and each L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by, or required to be disclosed to, any rating agency or
regulatory authority purporting to have jurisdiction over it or an Affiliate
(including any self‑regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Credit Document or any action or proceeding relating to this Credit
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.


For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or any L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


11.15    Entirety.


This Credit Agreement together with the other Credit Documents and the Fee
Letters represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Credit
Documents or the transactions contemplated herein and therein.


11.16    Binding Effect; Continuing Agreement.


(a)    This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 4.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of the Borrower, the Administrative Agent and each Lender and their respective
successors and assigns.


(b)    This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Borrower
Obligations have been paid in full

78

--------------------------------------------------------------------------------




and all Letters of Credit and Commitments have been terminated. Upon
termination, the Borrower shall have no further obligations (other than the
indemnification provisions and other provisions that by their terms survive)
under the Credit Documents; provided that should any payment, in whole or in
part, of the Borrower Obligations be rescinded or otherwise required to be
restored or returned by the Administrative Agent or any Lender, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, then the
Credit Documents shall automatically be reinstated and all amounts required to
be restored or returned and all costs and expenses incurred by the
Administrative Agent or any Lender in connection therewith shall be deemed
included as part of the Borrower Obligations.


11.17    Regulatory Statement.


Pursuant to the terms of an order issued by the New Mexico Public Regulation
Commission, the Borrower is required to include the following separateness
covenants in any debt instrument:


(a)    The Borrower and its corporate parent, PNM Resources, Inc. ("Parent") are
being operated as separate corporate and legal entities. In agreeing to make
loans to Parent, Parent's lenders are relying solely on the creditworthiness of
Parent based on the assets owned by Parent, and the repayment of the loan will
be made solely from the assets of Parent and not from any assets of the
Borrower; and the Parent's lenders will not take any steps for the purpose of
procuring the appointment of an administrative receiver or the making of an
administrative order for instituting any bankruptcy, reorganization, insolvency,
wind up or liquidation or any like proceeding under applicable law in respect of
the Borrower.


(b)    Notwithstanding any of the foregoing set forth in this Section 11.17, the
Borrower and the Lenders hereby acknowledge and agree that (i) this Credit
Agreement and the Notes evidence Indebtedness of the Borrower and not of the
Parent, (ii) the Lenders are not, and shall not at any time be deemed to be,
"Parent's lenders" under this Credit Agreement and the Notes, (iii) as set forth
in this Credit Agreement and the Notes, the Borrower is responsible for the
repayment of all amounts outstanding hereunder, and (iv) the Lenders reserve all
rights to pursue any and all remedies available at law and otherwise (including,
without limitation, in bankruptcy) should the Borrower breach any of its
obligations under this Credit Agreement and/or the Notes.


11.18    USA Patriot Act Notice.


The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the PATRIOT Act.


11.19    Acknowledgment.


Section 7 and Section 8 of this Credit Agreement contain affirmative and
negative covenants applicable to the Borrower. Each of the parties to this
Credit Agreement acknowledges and agrees that any such covenants that require
the Borrower to cause any of its Subsidiaries to take or to refrain from taking
specified actions will be enforceable unless prohibited by applicable law or
regulatory requirement.


11.20    Replacement of Lenders.


If (a) any Lender requests compensation under Section 3.12, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.13, or (c) a
Lender (a "Non-Consenting Lender") does not consent to a proposed

79

--------------------------------------------------------------------------------




change, waiver, discharge or termination with respect to any Credit Document
that has been approved by the Required Lenders as provided in Section 11.6 but
requires unanimous consent of all Lenders or all Lenders directly affected
thereby (as applicable) or (d) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.3), all of its interests, rights and
obligations under this Credit Agreement and the related Credit Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:


(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.3(b);


(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 3.14) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);


(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.12 or payments required to be made pursuant to
Section 3.13, such assignment will result in a reduction in such compensation or
payments thereafter;


(iv)    such assignment does not conflict with applicable Laws; and


(v)    in the case of any such assignment resulting from a Non-Consenting
Lender's failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender's Commitments and outstanding Loans and
participations in L/C Obligations pursuant to this Section shall nevertheless be
effective without the execution by such Non-Consenting Lender of an Assignment
and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.21    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Credit Agreement provided by
the Administrative Agent, the Arrangers and the Lenders are arm's-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) each of the Administrative Agent, the Arrangers and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in

80

--------------------------------------------------------------------------------




writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; and (iii) each of the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against each of the Administrative Agent, the Arrangers
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





81

--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.


BORROWER:


PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation




By:    /s/ Terry R. Horn                
Name:    Terry R. Horn                
Title:    Vice President and Treasurer        





S-1

--------------------------------------------------------------------------------




LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually in its capacity as a Lender and in its capacity as Administrative
Agent and a L/C Issuer




By:    /s/ Yann Blindert                    
Name:    Yann Blindert                    
Title:    Vice President                    









S-2

--------------------------------------------------------------------------------




Signature Page to Credit Agreement
Public Service Company of New Mexico


O
UNION BANK, N.A.






By:    /s/ Robert Cole                            
Name: Robert Cole
Title: Vice President



S-3

--------------------------------------------------------------------------------








LENDERS:










CITIBANK, N.A.






By:    /s/ Amit Vasani                        
Name:    Amit Vasani                        
Title:    Vice President                        



S-4

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.






By:    /s/ Helen D. Davis                    
Name:    Helen D. Davis                        
Title:     Vice President                        







S-5

--------------------------------------------------------------------------------








SUNTRUST BANK






By:    /s/ Andrew Johnson                
Name:    Andrew Johnson                
Title:    Director                            





S-6

--------------------------------------------------------------------------------








MORGAN STANLEY BANK, N.A.






By:    /s/ Michael King                    
Name:    Michael King                            
Title:    Authorized Signatory                    









S-7

--------------------------------------------------------------------------------








KEYBANK NATIONAL ASSOCIATION






By:    /s/ Keven D. Smith                        
Name:    Keven D. Smith                
Title:    Senior Vice President            







S-8

--------------------------------------------------------------------------------








ROYAL BANK OF CANADA






By:    /s/ Thomas Casey                
Name:    Thomas Casey            
Title:    Authorized Signatory        









S-9

--------------------------------------------------------------------------------










U.S. BANK NATIONAL ASSOCIATION






By:    /s/ Raymond J. Palmer                        
Name:    Raymond J. Palmer                        
Title:    Senior Vice President                        



S-10

--------------------------------------------------------------------------------










THE BANK OF NEW YORK MELLON






By:    /s/ Mark W. Rogers                        
Name:    Mark W. Rogers                            
Title:    Vice President                                

S-11

--------------------------------------------------------------------------------








BOKF, NA dba BANK OF ALBUQUERQUE






By:    /s/ John M. Valentine                        
Name: John M. Valentine
Title: Senior Vice President



S-12

--------------------------------------------------------------------------------






SCHEDULE 1.1(a)


PRO RATA SHARES


Lender
Revolving Committed Amount
Pro Rata Share of
Revolving Committed Amount
Wells Fargo Bank, National Association
$50,714,285.71
12.678571428%
Union Bank, N.A.
$50,714,285.71
12.678571428%
Citibank, N.A.
$50,714,285.71
12.678571428%
JPMorgan Chase Bank, N.A.
$50,714,285.71
12.678571428%
SunTrust Bank
$40,000,000.00
10.000000000%
Morgan Stanley Bank, N.A.
$37,142,857.16
9.285714290%
KeyBank National Association
$28,571,428.57
7.142857142%
Royal Bank of Canada
$28,571,428.57
7.142857142%
U.S. Bank National Association
$28,571,428.57
7.142857142%
The Bank of New York Mellon
$20,000,000.00
5.000000000%
Bank of Albuquerque
$14,285,714.29
3.571428572%
TOTALS
$400,000,000.00
100.000000000%






--------------------------------------------------------------------------------




SCHEDULE 1.1(c)


EXISTING LETTERS OF CREDIT


PUBLIC SERVICE COMPANY OF NEW MEXICO LETTERS OF CREDIT


LOC Beneficiary:
LOC NUMBER
Issuing Bank
 LOC Amount:
LOC Expiry
Salt River 2
SM231197W
Wachovia
$1,000,000.00
5/1/2012
 
 
 
 
 
LA Water and Power (LADWP)
SM231304W
Wachovia
$1,000,000.00
5/14/2012
 
 
 
 
 
Nuclear Electric Insurance Limited (NEIL)
SM234554W
Wachovia
$2,228,893.00
3/31/2012
*Tenaska Marketing Ventures
SM234716W
Wachovia
$500,000.00
5/11/2012
City of Anaheim
SM236538W
Wachovia
$500,000.00
2/28/2012
 
 
 
 
 
 
 
Total LOCs PNM
$5,228,893.00
 



* In the process of being terminated.

--------------------------------------------------------------------------------




SCHEDULE 6.18


MATERIAL LEASES




Description                            Expiration        Annual Rent


Palo Verde Unit 1


 
Facility Lease dated as of December 16, 1985 between        1/15/2015        $
5,580,122.54
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of December 16, 1985, with Citicorp
Buffalo Basin, Inc. (successor to Cypress PV Partnership, successor
to MFS Leasing Corp.), as Owner Participant, as amended.


Facility Lease dated as of December 16, 1985
between        1/15/2015        $15,693,862.76
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of  December 16, 1985, with
DaimlerChrysler Capital Services (debis) (ultimate successor to
Chrysler Financial Corporation), as Owner Participant, as amended.


Facility Lease dated as of December 15, 1986 between        1/15/2015        $
4,757,769.00
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of  December 15, 1986, with Palo
Verde 1- PNM [December 75] Corporation (successor to
Chase Manhattan Realty Leasing Corporation), as Owner
Participant , as amended.


Facility Lease dated as of July 31, 1986 between            1/15/2015        $
6,974,313.00
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of July 31, 1986, with Palo
Verde 1- PNM [August 50] Corporation (successor to
Chase Manhattan Realty Leasing Corporation), as Owner
Participant, as amended.




Total - Unit 1                                        $33,006,067.10

--------------------------------------------------------------------------------




Description                            Expiration        Annual Rent


Palo Verde Unit 2


Facility Lease dated as of August 12, 1986 between            1/15/2016        $
5,742,060.00
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of August 12, 1986, with
Cypress PV Partnership ( successor to MFS
Leasing Corp.), as Owner Participant, as amended.


Facility Lease dated as of August 12, 1986
Between                                1/15/2016        $ 9,958,478.04
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of August 12, 1986, with CGI
Capital, Inc., as Owner Participant, as amended.


Facility Lease dated as of August 12, 1986
Between                                1/15/2016        $ 9,569,653.00
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of August 12, 1986, with PNM (successor to
PNMR Development and Management Corp., successor to Palo Verde
Leasing Corporation, successor to First Chicago Lease
Holdings, Inc.), as Owner Participant, as amended.


Facility Lease dated as of August 12, 1986
Between                            1/15/2016        $ 4,743,012.00
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of August 12, 1986, with MFS Leasing
Corp. (successor to Beneficial Leasing Group, Inc.),
as Owner Participant, as amended.


Facility Lease dated as of December 15, 1986
Between                                1/15/2016        $ 3,272,560.40
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of December 15, 1986, with Palo
Verde 2- PNM [December 35] Corporation (successor-in-interest
To Chase Manhattan Realty Leasing Corporation), as Owner
Participant (Unit 2), as amended.


Total -Unit 2                                        $33,285,763.44



--------------------------------------------------------------------------------




Description                            Expiration        Annual Rent


Eastern Interconnection Project (EIP)


Amended and Restated Lease dated as of
September 1, 1993 between                    4/1/2015            $ 2,675,739.30*
PNM as Lessee, and U.S. Bank National                            $ 2,844,913.50
Association (successor toState Street Bank
and Trust Company, successor to The First National
Bank of Boston), as Owner Trustee under a Trust
Agreement dated as of January 2, 1985, with
Tortoise Capital Resources Corp. (successor to General
Foods Credit Corporation), as Lessor.


Total                                            $ 2,675,739.30*
$ 2,844,913.50


* 1994 Only

--------------------------------------------------------------------------------






Schedule 6.19
 
 
 
 
Material Lease Interest Payments and Discount Rates
 
 
 
 
 
 
Easter Interconnection Project: EIP
 
 
 
 
Discount Rate: 12.85%
 
 
 
 
 
 
 
 
Date
Interest Payment
Principal Payment
 Total Payment
Loan Balance EoY
12/31/2011
$
56,485


$
(2,495
)
$
53,990


$
441,586


12/31/2012
$
56,811


$
441,586


$
498,398


$
0


 
$
2,158,879


$
4,638,915


$
6,797,794


 
 
 
 
 
 
 
 
 
 
 
PVNGS
 
 
 
 
Discount Rate:
10.25%
 
 
 
 
 
 
 
 
Date
Interest Payment
Principal Payment
 Total Payment
Loan Balance EoY
12/31/2011
$
8,959,529


$
4,475,002


$
13,434,530


$
82,935,034


12/31/2012
$
8,500,841


$
16,577,255


$
25,078,096


$
66,357,779


12/31/2013
$
6,801,672


$
20,625,202


$
27,426,874


$
45,732,577


12/31/2014
$
4,687,589


$
27,548,271


$
32,235,860


$
18,184,306


12/31/2015
$
1,863,891


$
15,218,064


$
17,081,955


$
2,966,242


12/31/2016
$
304,040


$
2,966,242


$
3,270,281


($0)






--------------------------------------------------------------------------------




Schedule 11.1


Notices


Borrower:


Public Service Company of New Mexico
Alvarado Square
Albuquerque, NM 87158
Attention: Terry Horn, Treasurer
Telephone No.:  (505) 241-2119
Telecopy No.:  (704) 241-4386
E-mail:  terry.horn@pnmresources.com


Address for notices as Administrative Agent:
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
Mail Code:  D1109-019
Charlotte, NC  28262
Attention:  Syndication Agency Services
Telephone No.:  (704) 590-2706
Telecopy No.:  (704) 590-2790
E-mail:  agencyservices.requests@wachovia.com


Address for notices as LC Issuer, Swingline Lender and Credit Contact:
Wells Fargo Bank, National Association
Corporate Banking - Utility and Power Group
1300 SW 5th Avenue, 7th Floor
Mail Code: MAC P6101-076
Portland, OR 97201
Attention:  Yann Blindert
Telephone No.:  (503) 886-2215
Telecopy No.:  (503) 886-2211
E-mail:  yann.blindert@wellsfargo.com





--------------------------------------------------------------------------------




EXHIBIT 2.1(b)


FORM OF
NOTICE OF REVOLVING BORROWING




TO:        WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


RE:
Credit Agreement dated as of October 31, 2011 among Public Service Company of
New Mexico (the "Borrower"), Wells Fargo Bank, National Association, (the
“Administrative Agent”), and the Lenders identified therein (as the same may be
amended, modified, extended or restated from time to time, the "Credit
Agreement")



DATE:        _____________, 201__




1.
This Notice of Revolving Borrowing is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Credit Agreement.



2.
Please be advised that the Borrower is requesting Revolving Loans on the terms
set forth below:



(a)
Principal amount of requested

Revolving Loans
$___________________



(b)
Date of requested Revolving

Loans                     ____________________


(c)
Interest rate applicable to the

requested Revolving Loans:


(i)    ________    Adjusted Base Rate


(ii)    ________    Adjusted Eurodollar Rate for an Interest Period of:
                


________ one month
________ two months
________ three months
________ six months


3.
The representations and warranties made by the undersigned in any Credit
Document (other than the representation and warranties in Section 6.7(a) (but
only with respect to clause (a) of the definition of Material Adverse Effect)
and Section 6.9 of the Credit Agreement) are true and correct in all material
respects at and as if made on the date of the requested Revolving Loans except
to the extent they expressly and exclusively relate to an earlier date.



4.
No Default or Event of Default exists or shall be continuing either prior to or
after giving effect to the Revolving Loans made pursuant to this Notice of
Borrowing.




1

--------------------------------------------------------------------------------




5.
Subsequent to the funding of the requested Revolving Loans, the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding L/C Obligations plus the aggregate principal amount of
outstanding Swing Line Loans will be $________________, which is less than or
equal to the Revolving Committed Amount.







PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation




By:________________________________                         
Name:______________________________                         
Title:_______________________________                         







2

--------------------------------------------------------------------------------






Exhibit 2.1(e)


FORM OF REVOLVING NOTE




Lender: ______________                            _____________, 201__




FOR VALUE RECEIVED, PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico
corporation (the "Borrower"), hereby promises to pay to the order of the Lender
referenced above (the "Lender"), at the Administrative Agent's Office set forth
in that certain Credit Agreement dated as of October 31, 2011 (as amended,
modified, extended or restated from time to time, the "Credit Agreement") among
the Borrower, the Lenders party thereto (including the Lender) and Wells Fargo
Bank, National Association, as Administrative Agent (the "Administrative Agent")
(or at such other place or places as the holder of this Note may designate), the
aggregate unpaid principal amount of the Revolving Loans made by the Lender to
the Borrower under the Credit Agreement, in lawful money and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement (but, in any event, no later than the Maturity Date), and to
pay interest on the unpaid principal amount of each Revolving Loan made by the
Lender, at such office, in like money and funds, for the period commencing on
the date of each Revolving Loan until each Revolving Loan shall be paid in full,
at the rates per annum and on the dates provided in the Credit Agreement.


This Note is one of the Notes referred to in the Credit Agreement and evidences
Revolving Loans made by the Lender to the Borrower thereunder. Capitalized terms
used in this Note have the respective meanings assigned to them in the Credit
Agreement and the terms and conditions of the Credit Agreement are expressly
incorporated herein and made a part hereof.


The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loans evidenced by this Note upon the occurrence of certain events
(and for payment of collection costs in connection therewith) and for
prepayments of Revolving Loans upon the terms and conditions specified therein.
In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to principal and interest, all
costs of collection, including reasonable attorney fees.


The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Revolving Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or under
this Note in respect of the Revolving Loans to be evidenced by this Note, and
each such recordation or endorsement shall be prima facie evidence of such
information, absent manifest error.


Except as permitted by Section 11.3(b) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.


[signature page follows]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
as of the date first above written.




PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation




By:____________________________________
Name:__________________________________
Title:___________________________________





--------------------------------------------------------------------------------




EXHIBIT 2.3
        
FORM OF
NOTICE OF CONTINUATION/CONVERSION




TO:        WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


RE:
Credit Agreement dated as of October 31, 2011 among Public Service Company of
New Mexico (the "Borrower"), Wells Fargo Bank, National Association, (the
“Administrative Agent”), and the Lenders identified therein (as the same may be
amended, modified, extended or restated from time to time, the "Credit
Agreement")



DATE:
_____________, 201_

_________________________________________________________________


1.
This Notice of Continuation/Conversion is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.



2.
Please be advised that the Borrower is requesting that a portion of the current
outstanding Revolving Loans in the amount of $            , currently accruing
interest at             , be extended or converted as of         , 201__ at the
interest rate option set forth in paragraph 3 below.



3.
The interest rate option applicable to the extension or conversion of all or
part of the existing Revolving Loans referenced above shall be:



a.    ________    the Adjusted Base Rate


b.    ________    the Adjusted Eurodollar Rate for an Interest Period of:


________ one month
________ two months
________ three months
________ six months


4.
As of the date hereof, no Default or Event of Default has occurred and is
continuing.



[signature page follows]



--------------------------------------------------------------------------------




PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation




By:_____________________________________                         
Name:___________________________________                         
Title:____________________________________                         



--------------------------------------------------------------------------------




EXHIBIT 2.7


FORM OF SWING LINE NOTE


FOR VALUE RECEIVED, PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico
corporation (the “Borrower”), hereby promises to pay to the order of Wells Fargo
Bank, National Association (the “Swing Line Lender”) and its registered assigns,
at the office of Wells Fargo Bank, National Association (the “Administrative
Agent”) as set forth in that certain Credit Agreement (as amended, modified,
extended or restated from time to time, the "Credit Agreement") among the
Borrower, the Lenders party thereto (including the Swing Line Lender) and Wells
Fargo Bank, National Association, as Administrative Agent, the principal amount
of the Swing Line Sublimit (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Swing Line Loans made by the Swing Line Lender to
the Borrower under the Credit Agreement), in lawful money and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Swing Line Loan, at such office, in like money and funds, for the period
commencing on the date of such Swing Line Loan until such Swing Line Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.


This Note is the Swing Line Note referred to in the Credit Agreement and
evidences the Swing Line Loans made by the Swing Line Lender thereunder. All
capitalized terms used in this Swing Line Note and not otherwise defined shall
have the meanings provided in the Credit Agreement and the terms and conditions
of the Credit Agreement are expressly incorporated herein and made a part
hereof.


The Credit Agreement provides for the acceleration of the maturity of the Swing
Line Loans evidenced by this Swing Line Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of such Swing Line Loans upon the terms and conditions specified
therein. In the event this Swing Line Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorney fees.


The date, amount, type and interest rate of the Swing Line Loans made by the
Swing Line Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Swing Line Lender on its books;
provided that the failure of the Swing Line Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing hereunder or under this Swing Line Note in
respect of the Swing Line Loans to be evidenced by this Swing Line Note, and
each such recordation or endorsement shall be conclusive and binding absent
manifest error.


This Swing Line Note and the Swing Line Loans evidenced hereby may be
transferred in whole or in part only as provided in Section 11.3(b) of the
Credit Agreement and by registration of such transfer on the Register maintained
for such purpose by or on behalf of the Borrower as provided in Section 11.3(c)
of the Credit Agreement.


THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.


[signature page follows]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be executed
as of the date first above written.




PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation


By:__________________________________                        
Name:________________________________                        
Title:_________________________________                        



















































































--------------------------------------------------------------------------------




EXHIBIT 2.7(d)


FORM OF NOTICE OF SWING LINE BORROWING




TO:        WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


RE:
Credit Agreement dated as of October 31, 2011 among Public Service Company of
New Mexico (the "Borrower"), Wells Fargo Bank, National Association, (the
“Administrative Agent”), and the Lenders identified therein (as the same may be
amended, modified, extended or restated from time to time, the "Credit
Agreement")



DATE:
_____________, 201__



                                                    


1.    This Notice of Swing Line Borrowing is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings provided in the Credit Agreement.


2.    Please be advised that the Borrower is requesting a Swing Line Loan on the
terms set forth below:


(a)
Principal amount of requested

Swing Line Loan                $___________________


(b)
Date of requested Swing Line

Loan                         ____________________


(c)
Interest rate applicable to the

requested Swing Line Loan:


(i)    ________    Adjusted Base Rate


(ii)    ________    Adjusted LIBOR Market Index Rate


3.    Subsequent to the funding of the requested Swing Line Loan, the sum of the
aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding L/C Obligations plus the aggregate principal
amount of outstanding Swing Line Loans will be $_____________, which is less
than or equal to the Revolving Committed Amount.


4.    Subsequent to the funding of the requested Swing Line Loan, the aggregate
amount of Swing Line Loans will be $______________, which is less than or equal
to the Swing Line Sublimit.






[continues on next page]





--------------------------------------------------------------------------------






5.    The representations and warranties made by the undersigned in any Credit
Document (other than the representation and warranties in Section 6.7(a) (but
only with respect to clause (a) of the definition of Material Adverse Effect)
and Section 6.9 of the Credit Agreement) are true and correct in all material
respects at and as if made on the date of the requested Swing Line Loans except
to the extent they expressly and exclusively relate to an earlier date.


6.    No Default or Event of Default exists or shall be continuing either prior
to or after giving effect to the Swing Line Loans made pursuant to this Swing
Line Borrowing.




PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation


By:__________________________________                    
Name:________________________________                    
Title:_________________________________                    







































































--------------------------------------------------------------------------------




EXHIBIT 4.1(l)
        
FORM OF
ACCOUNT DESIGNATION LETTER




[Date]






Wells Fargo Bank, National Association
[address]
Attention: Syndication Agency Services


Ladies and Gentlemen:


This Account Designation Letter is delivered to you by PUBLIC SERVICE COMPANY OF
NEW MEXICO (the “Borrower”), a New Mexico corporation, under Section 4.1(l) of
the Credit Agreement, dated as of October 31, 2011 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Lenders party thereto, and Wells Fargo Bank, National Association,
as administrative agent (the “Administrative Agent”).


The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Company shall designate, in writing to the
Administrative Agent, one or more other accounts:


A/C# ______
ABA _______
Reference:


Notwithstanding the foregoing, on the effective date of the Credit Agreement,
funds borrowed under the Credit Agreement shall be sent to the institutions
and/or persons designated on the attached payment instructions.


IN WITNESS WHEREOF, the undersigned has executed this Account Designation Letter
this [__] day of October, 2011.


PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation




By:___________________________________
Name:_________________________________
Title:__________________________________

--------------------------------------------------------------------------------




EXHIBIT 7.1(c)


FORM OF
COMPLIANCE CERTIFICATE




TO:        WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


RE:
Credit Agreement dated as of October 31, 2011 among Public Service Company of
New Mexico (the "Borrower"), Wells Fargo Bank, National Association, (the
“Administrative Agent”), and the Lenders identified therein (as the same may be
amended, modified, extended or restated from time to time, the "Credit
Agreement")



DATE:
_____________, 201__



_____________________________________________________________________________            


Pursuant to the terms of the Credit Agreement, I, ______________, Chief
Financial Officer of Public Service Company of New Mexico, hereby certify on
behalf of the Borrower that, as of the quarter ending ________, 201__, the
statements below are accurate and complete in all respects (all capitalized
terms used below shall have the meanings set forth in the Credit Agreement):


a.    Attached hereto as Schedule 1 are calculations (calculated as of the date
of the financial statements referred to in paragraph c. below) demonstrating
compliance by the Borrower with the financial covenant contained in Section 7.2
of the Credit Agreement.


b.    No Default or Event of Default exists under the Credit Agreement, except
as indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Borrower with respect thereto.


c.    The quarterly/annual financial statements for the fiscal quarter/year
ended __________, 201__ which accompany this certificate fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
and have been prepared in accordance with GAAP, subject to changes resulting
from normal year-end audit adjustments and except that the quarterly financial
statements have fewer footnotes than annual statements.


[signature page follows]

--------------------------------------------------------------------------------




PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation




By:______________________________________                         
Name:____________________________________                         
Title:_____________________________________                         


    







--------------------------------------------------------------------------------




SCHEDULE 1
TO EXHIBIT 7.1(c)


FINANCIAL COVENANT CALCULATIONS


A.
Debt Capitalization
 
 
1. Consolidated Indebtedness of the Borrower1 
$_______________
 
2. Consolidated Capitalization of the Borrower
$_______________
 
3. Debt to Capitalization Ratio (Line A1 ÷ A2)
 __________ to 1.0
 
Maximum Permitted
.65 to 1.0
 
 
 





































































______________________________________ 
1For purposes of such calculation, the portion of Consolidated Indebtedness
attributable to obligations under Material Leases shall be the net present value
(using (i) the discount rate (A) set forth in Schedule 6.19 of the Credit
Agreement, so long as such Schedule 6.19 specifies the same relevant discount
rate as is used in calculating such net present value provided to Moody's and
S&P or (B) the discount rate used in calculating such net present value provided
to Moody's and S&P or (ii) any such other rate as shall be proposed by the
Borrower (and agreed upon by the Required Lenders) of all amounts payable under
the Material Leases.









--------------------------------------------------------------------------------




Exhibit 11.3(b)


FORM OF
ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
______________ (the "Assignor") and _______________________ (the "Assignee").
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Schedule 1 attached hereto (the
"Standard Terms and Conditions") are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any Letters of Credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as, the
"Assigned Interest"). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.    Assignor:            ______________________________


2.
Assignee:    ______________________________

and is an Affiliate/Approved Fund of _________________


3.
Borrower:            Public Service Company of New Mexico, a New Mexico

corporation


4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement




--------------------------------------------------------------------------------




5.
Credit Agreement:    Credit Agreement dated as of October 31, 2011 among the
Borrower, the Administrative Agent, and the Lenders identified therein.



6.
Assigned Interest:    



Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
$
$
%



7.    After giving effect to the foregoing assignment, the Assignor and the
Assignee shall have the following Commitments, Pro Rata Shares, outstanding
Loans and Participation Interests:


 
Commitments
Pro Rata Share
Outstanding
Revolving
Loans
Participation Interests in
Letters of Credit
Assignor
 
 
 
 
Assignee
 
 
 
 



8.    Trade Date:        ______________


Effective Date: _____________ ___, 201__



--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By:_______________________________                    
Name:_____________________________                    
Title:______________________________                    


ASSIGNEE


[NAME OF ASSIGNEE]


By:________________________________                    
Name:______________________________                    
Title:_______________________________                    




Consented to and Accepted if applicable:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and L/C Issuer


By:______________________________                    
Name:____________________________                    
Title:_____________________________                    




Consented to if applicable:


PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation


By:_______________________________                    
Name:_____________________________                    
Title:______________________________                    







--------------------------------------------------------------------------------




SCHEDULE 1
TO EXHIBIT 11.3(b)


TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a foreign lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one

--------------------------------------------------------------------------------




instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.





